                  Case 8:20-bk-03608-CPM              Doc 197       Filed 07/10/20        Page 1 of 60




                                                 ORDERED.
         Dated: July 10, 2020




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION
                                        www.flmb.uscourts.gov

In re:                                                                 Chapter 11
CFRA HOLDINGS, LLC                                                     Case No. 8:20-bk-03608-CPM

                                                                       Jointly Administered with:

CFRA, LLC                                                              Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                                   Case No. 8:20-bk-03610-CPM

                                       Debtors.
                                                                /

           ORDER (A) APPROVING THE SALE OF SUBSTANTIALLY ALL
       OF THE DEBTORS’ ASSETS, (B) AUTHORIZING THE SALE FREE AND
      CLEAR OF ALL ENCUMBRANCES, AND (C) AUTHORIZING ASSUMPTION
     AND ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

             Upon the motion (the “Sale Motion”)1 [Docket No. 53] of the above-captioned debtors

and debtors-in-possession (the “Debtors”), for, inter alia, entry of an order, pursuant to sections

105, 363, 365, 503 and 507 of title 11 of the United States Code (the “Bankruptcy Code”): (i)

approving the sale of substantially all of the Debtors’ assets (the “Purchased Assets”), (ii)

authorizing the sale free and clear of all encumbrances, and (iii) authorizing assumption and

assignment of executory contracts and unexpired leases; and the Court having held a hearing on

June 29, 2020 (the “Sale Hearing”) to approve the Sale Motion; and the Court having previously
1
             Capitalized terms not otherwise used herein have the meanings set forth in the Sale Motion.


37098594.8 07/10/2020
                  Case 8:20-bk-03608-CPM          Doc 197     Filed 07/10/20    Page 2 of 60

                                                                          Case No. 8:20-bk-03608-CPM

entered the Order Approving Bidding Procedures, Assumption and Assignment Procedures, and

the Form and Manner of Notice Thereof (the “Bidding Procedures Order”) [Docket. No. 134],

and the Court having reviewed and considered (a) the Sale Motion, (b) the objections to the Sale

Motion, if any, and (c) the arguments of counsel made, and the evidence proffered or adduced at

the Sale Hearing; and it appearing that the relief requested in the Sale Motion is in the best

interests of the Debtors, their estates and creditors and other parties in interest; and upon the

record of the Sale Hearing and after due deliberation thereon; and good cause appearing

therefore,

IT IS HEREBY FOUND AND DETERMINED THAT:

             A.         This Court has jurisdiction over the Sale Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding under

28 U.S.C. §§ 157(b)(2)(A), (M), (N) and (O), and the Court may enter a final order consistent

with Article III of the United States Constitution. The statutory predicates for the relief granted

herein are sections 105, 106, 363, 365, 503, 507, and 525 of the Bankruptcy Code.

             B.         The findings and conclusions set forth herein constitute the Court’s findings of

fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

proceeding pursuant to Bankruptcy Rule 9014.

             C.         Proper, timely, adequate and sufficient notice of the Sale Motion, the Sale

Hearing and the Debtors’ potential assumption and assignment of the contracts and leases listed

on Exhibit A hereto (the “IHOP Contracts”) and Exhibit B hereto (the “Designated Contracts”

and, collectively with the IHOP Contracts, the “Assigned Contracts”) to Suncakes, LLC (the

“Purchaser”) has been provided in accordance with sections 102(1), 363, 365, 503, and 507 of

the Bankruptcy Code and Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)



                                                        2
37098594.8 07/10/2020
                  Case 8:20-bk-03608-CPM          Doc 197     Filed 07/10/20    Page 3 of 60

                                                                          Case No. 8:20-bk-03608-CPM

2002, 6004, 6006, 9008 and 9014 and the Bidding Procedures Order, and no other or further

notice of the Sale Motion, the Sale Hearing, or of the entry of this Order is required.

             D.         A reasonable opportunity to object or be heard regarding the relief requested in

the Sale Motion has been afforded to all interested persons and entities, including: (1) the Office

of the United States Trustee; (2) counsel to the Official Committee of Unsecured Creditors

appointed in the Chapter 11 Cases (the “Committee”); (3) counsel to the Lenders; (4) all parties

known by the Debtors to assert a lien on any of the Assets; (5) all known creditors of the

Debtors; (6) all non-Debtor parties to any of the Assigned Contracts; (7) the Office of the

Attorney General in each state in which the Debtors operate; (8) all taxing authorities having

jurisdiction over any of the Assets, including the Internal Revenue Service; and (9) all other

parties that had filed a notice of appearance and demand for service of papers in these chapter 11

cases as of the date of service.

             E.         The Debtors have full corporate power and authority to execute the Asset

Purchase Agreement (the “Agreement”) attached hereto as Exhibit C and incorporated and

adopted by reference herein, and all other documents contemplated thereby and consummate the

transactions contemplated therein and the sale of the Purchased Assets and assumption and

assignment (or assignment, as applicable) to the Purchaser of any Assigned Contracts as

provided in the Agreement (collectively, the “Sale”) has been duly and validly authorized by all

necessary corporate action of the Debtors and no consents or approvals, other than the approval

of this Court, are required for the Debtors to consummate such transactions.

             F.         The Purchaser is not a successor to or mere continuation of the Debtors or their

estates.




                                                        3
37098594.8 07/10/2020
                  Case 8:20-bk-03608-CPM           Doc 197     Filed 07/10/20     Page 4 of 60

                                                                            Case No. 8:20-bk-03608-CPM

             G.         The bidding procedures established pursuant to the Bidding Procedures Order

afforded a full, fair and reasonable opportunity for any entity to make a higher or better offer to

purchase the Purchased Assets and Assigned Contracts and no higher or better offer has been

made.

             H.         The Debtors have demonstrated that it is an exercise of their sound business

judgment to assume and assign the Assigned Contracts and sell the Purchased Assets to the

Purchaser, and that approval of the Sale is in the best interests of the Debtors, their estates and

creditors.

             I.         The Sale must be completed immediately in order to preserve the value of the

Purchased Assets and, as a result, good and sufficient business justification exists for the

immediate sale of the Purchased Assets and assumption and assignment (or assignment, as

applicable) of the Assigned Contracts to the Purchaser outside of a plan of reorganization.

             J.         The Purchaser is not an insider, as that term is defined in the Bankruptcy Code, of

the Debtors. Furthermore, no insiders of the Debtors are receiving or retaining any benefit,

property or payments in connection with the Sale except to the extent such insiders may have

allowed claims against or equity interests in the Debtors and, as a result, may participate in a

distribution in these cases.

             K.         The terms of the Sale were negotiated, proposed and entered into by the Debtors

and Purchaser without collusion, in good faith, and as a result of arm’s-length bargaining. The

Purchaser is a good faith purchaser under section 363(m) of the Bankruptcy Code and, as such, is

entitled to the protections afforded thereby with respect to the transactions authorized by this

Order (including specifically, but without limitation, any assumption and assignment of

executory contracts under section 365 of the Bankruptcy Code). Neither the Debtors nor the



                                                         4
37098594.8 07/10/2020
                  Case 8:20-bk-03608-CPM           Doc 197     Filed 07/10/20     Page 5 of 60

                                                                            Case No. 8:20-bk-03608-CPM

Purchaser has engaged in any conduct that would cause or permit the Sale to be avoided under

section 363(n) of the Bankruptcy Code.

             L.         In the absence of a stay pending appeal, the Purchaser will be acting in good faith

within the meaning of section 363(m) of the Bankruptcy Code in closing the transactions

contemplated by this Order at any time after the entry of this Order.

             M.         The consideration provided by the Purchaser for the Purchased Assets being

purchased, including the Assigned Contracts, constitutes the best and highest offer for the

Purchased Assets and the Assigned Contracts, and reasonably equivalent value and fair

consideration under the Bankruptcy Code and under the laws of the United States, any state,

territory, possession thereof, and the District of Columbia.

             N.         The Debtors may sell the Purchased Assets and the Assigned Contracts free and

clear of all Interests (including, without limitation, those (i) that purport to give to any party a

right or option to effect any forfeiture, modification or termination of the Debtors’ or the

Purchaser’s interest in the Purchased Assets and/or the Assigned Contracts, and (ii) in respect of

Taxes, because each entity with an Interest in any of the Purchased Assets and/or Assigned

Contracts, has consented to the Sale, is deemed to have consented to the Sale, has a claim which

is subject to a bona fide dispute, or could be compelled in a legal or equitable proceeding to

accept a money satisfaction of such Interest.

             O.         The Debtors have good and transferable title to the Purchased Assets and the

Assigned Contracts and, accordingly, the transfer of the Purchased Assets and assignment of the

Assigned Contracts to the Purchaser will be a legal, valid, and effective transfer of the Purchased

Assets and assignment of the Assigned Contracts.




                                                         5
37098594.8 07/10/2020
                  Case 8:20-bk-03608-CPM          Doc 197    Filed 07/10/20    Page 6 of 60

                                                                         Case No. 8:20-bk-03608-CPM

             P.         Neither the transfer of the Purchased Assets nor the assignment of the Assigned

Contracts will subject the Purchaser to any liability (except those expressly assumed by the

Purchaser (the “Assumed Liabilities”)) for claims against the Debtors or the Debtors’

predecessors or affiliates of any kind or character, whether known or unknown, now existing or

hereafter occurring, whether fixed or contingent based, in whole or in part, directly or indirectly,

on any theory of law, including, without limitation, any theory of successor, vicarious or

transferee liability.

             Q.         Subject to compliance with the notice provisions for Designated Contracts in

Paragraph 6 below, the Purchaser has provided adequate assurance of future performance under

the Assigned Contracts, to the extent required by section 365(b)(1)(C) of the Bankruptcy Code.

             R.         Upon the assumption and assignment of the Assigned Contracts, as provided

herein, the Purchaser shall succeed to all of the right, title and interest of the Debtors under the

Assigned Contracts including, without limitation, the right to exercise renewal options which,

pursuant to any provision of the applicable Assigned Contract or applicable nonbankruptcy law,

are not exercisable by assignees of the Debtors, the Court having found that such provisions, as

they relate to the assumption and assignment (or assignment, as applicable) to the Purchaser of

the Assigned Contracts, are unenforceable pursuant to sections 363(l), 365(e)(1), or 365(f)(3) of

the Bankruptcy Code, as applicable.

                        NOW, THEREFORE, IT IS HEREBY ADJUDGED, ORDERED, AND

DECREED THAT:

             1.         Subject to the terms and conditions of the Bidding Procedures Order, including

without limitation Exhibit 4 thereto, which are incorporated herein by reference as if set forth in




                                                       6
37098594.8 07/10/2020
                  Case 8:20-bk-03608-CPM           Doc 197      Filed 07/10/20    Page 7 of 60

                                                                            Case No. 8:20-bk-03608-CPM

full, the Sale Motion, and the relief sought therein (including approval of the Sale) is

GRANTED, in all respects as set forth herein.

             2.         All objections to the Sale Motion or the relief requested therein that have not been

withdrawn with prejudice, waived, or settled, and all reservations of rights included therein, are

overruled on the merits.

             3.         The Sale, and all of the terms and conditions thereof, is hereby approved.

             4.         Pursuant to sections 105(a), 363(b) and 365 of the Bankruptcy Code, the Debtors

are authorized and directed to take all actions necessary to consummate the Sale pursuant to and

in accordance with the terms and conditions of the Sale and this Order.

             5.         As of the date of closing (the “Closing Date”), which date is set forth in the

Agreement and in no event shall be later than three (3) business days after entry of this Order by

the Court, the IHOP Contracts that are executory contracts or unexpired leases shall be deemed

to have been assumed by the Debtors and assigned to the Purchaser pursuant to section 365(f) of

the Bankruptcy Code. Pursuant to section 365(k) of the Bankruptcy Code, the Debtors and the

Debtors’ estates shall be relieved from any liability for any breach of such an Assigned Contract

occurring after the Closing Date. As of the Closing Date, any IHOP Contracts that are not

executory contracts or unexpired leases shall be deemed to have been assigned to the Purchaser

pursuant to section 363(b) of the Bankruptcy Code. The closing of the Sale shall be subject to

IHOP’s consent, and the terms and conditions of that separate Consent Agreement, in a form

acceptable to IHOP, between IHOP and the Purchaser.

             6.         The Designated Contracts shall not be assumed and assigned, and shall not be

deemed to be Assigned Contracts pursuant to this Order unless and until, within fourteen (14)

days after entry of this Order, (i) the Purchaser files a notice (a “Designated Contract Notice”)



                                                         7
37098594.8 07/10/2020
                  Case 8:20-bk-03608-CPM   Doc 197     Filed 07/10/20     Page 8 of 60

                                                                   Case No. 8:20-bk-03608-CPM

stating that one or more Designated Contracts are being assumed and assigned to the Purchaser

(which notice shall be served on the affected parties by email, fax or overnight mail) and (ii) the

counterparty(s) identified in the Designated Contract Notice do(es) not file an objection within

three (3) business days of filing of the Designated Contract Notice. Purchaser shall designate to

be assumed and assigned hereunder such real property leases listed in Exhibit B and as agreed in

that separate Consent Agreement between Purchaser and IHOP. Each Designated Contract

Notice shall state the cure amount, if any, the Purchaser proposes to pay to cure defaults with

respect to such Designated Contracts, including as may have been agreed to between Purchaser

and the applicable counterparty. Any objection to a Designated Contract Notice shall either (a)

supplement a timely objection filed in accordance with the deadlines set forth in the Bidding

Procedures or (b) set forth facts and circumstances arising after the date of the Sale Hearing as

the basis for the objection. Upon expiration of the notice period set forth herein or resolution of

a timely filed objection, the applicable Designated Contract(s) shall be deemed assumed and

assigned to the Purchaser under this Order.         Neither the number of Designated Contracts

assumed by the Debtors, nor the cure amounts paid by Purchaser in connection therewith, shall

reduce, modify or impact the Purchase Price or the amounts due and payable set forth in

paragraphs 4(a) through 4(f) of Addendum A to the Bidding Procedures Order, as modified by

paragraphs 12 and 13 of this Order with respect to resolution of mechanic’s lien claims, to be

paid by the Purchaser at Closing. For the avoidance of doubt and notwithstanding anything to

the contrary herein, and except as otherwise agreed to between the Purchaser and each applicable

landlord, after the effective date of each lease assignment, the Purchaser shall remain liable for:

(i) amounts owed under the applicable lease that are unbilled or not yet due as of the effective

date of the lease assignment, regardless of when such amounts accrued, such as base rent,



                                                8
37098594.8 07/10/2020
                  Case 8:20-bk-03608-CPM           Doc 197     Filed 07/10/20    Page 9 of 60

                                                                           Case No. 8:20-bk-03608-CPM

common area maintenance, insurance, taxes, and similar charges; (ii) any regular or periodic

adjustment or reconciliation of charges under the applicable lease which are not due or have not

been determined as of the effective date of the lease assignment; (iii) any percentage rent that

may come due under the applicable lease, as the same may be modified hereby; and (iv)

indemnification obligations, if any, under the applicable lease.

             7.         Notwithstanding the actual date of closing or the date of expiration of any notice

period in a Designated Contract Notice, all Assigned Contracts shall be deemed to have been

assigned to Purchaser as of June 30, 2020, and Purchaser shall be solely responsible for all

obligations arising on and after July 1, 2020 with respect to all Assigned Contracts and all

Purchased Assets, including obligations for base rent, common area maintenance, insurance,

taxes and similar charges, use and occupancy, storage and/or transport that may be due in

connection with any equipment and/or tangible assets included in the Purchased Assets.

Additionally, as of July 1, 2020, the Debtors ability to draw under the DIP Loan as provided in

the Final Order Authorizing Debtor in Possession Financing dated June 22, 2020 (the “Final DIP

Financing Order”)[Docket No. 164] shall terminate and Lenders shall have no further obligation

to honor draw requests of the Debtors or fund expenses of the bankruptcy estates other than (i)

draw requests that may be pending and unfunded as of June 30, 2020; (ii) any Carve-Out

obligations, as set forth under the Final DIP Financing Order and/or Final Order Authorizing Use

of Cash Collateral dated June 22, 2020 (the “Final Cash Collateral Order”) [Docket No. 163] to

the extent same have been included in an Approved Budget and not already funded (including

the Professional Fee Carve-Out and the Committee Professional Budget Allowance, as such

terms are defined in the Final Cash Collateral Order); and the Post-Termination Carve-Out




                                                        9
37098594.8 07/10/2020
                  Case 8:20-bk-03608-CPM        Doc 197     Filed 07/10/20   Page 10 of 60

                                                                        Case No. 8:20-bk-03608-CPM

obligations as set forth under the Final DIP Financing Order and/or Final Cash Collateral Order

to the extent not already funded.

             8.         The Purchase Price (as defined in the Agreement) shall be $4,050,000. On the

Closing Date, from the Purchase Price, the Purchaser shall pay to IHOP the sum of $1,394,000 to

cure all defaults required to be cured pursuant to section 365(b)(1)(A) of the Bankruptcy Code

with respect to the IHOP Contracts. In addition to the Purchase Price, Purchaser shall also pay

IHOP at Closing the sum of $2,450,000 in accordance with the Bidding Procedures Order.

Within two (2) business days after expiration of the applicable notice period set pursuant to a

Designated Contract Notice, or within two (2) business days following entry of an order

resolving a dispute related thereto, Purchaser shall pay to each affected counterparty the cure

amounts listed thereon, which amounts shall be deemed “Cure Amounts” for all purposes

hereunder.              On the Closing Date the Purchaser shall likewise pay the full balance of the

Purchase Price to the Debtors.

             9.         Upon the Closing, subject to paragraph 6, (i) all defaults under the Assigned

Contracts required to be cured pursuant to section 365(b)(1)(A) of the Bankruptcy Code shall be

deemed cured and all amounts due to the non-debtor parties to such Assigned Contracts pursuant

to section 365(b)(1)(B) on account of any pecuniary loss resulting from such defaults shall be

deemed paid in full, and (ii) each non-debtor party to such Assigned Contracts that is an

executory contract shall be forever bound by such Cure Amounts and enjoined from seeking to

terminate such Assigned Contract or enforce any other remedies under such Assigned Contract

against the Purchaser on account of defaults by the Debtors, including defaults as to which,

pursuant to section 365(b)(1)(A) of the Bankruptcy Code, cure is not required.




                                                      10
37098594.8 07/10/2020
                 Case 8:20-bk-03608-CPM           Doc 197    Filed 07/10/20     Page 11 of 60

                                                                          Case No. 8:20-bk-03608-CPM

             10.        Any provision in any Assigned Contract that purports to declare a breach, default

or payment right as a result of an assignment or a change of control in respect of the Debtors as it

relates to the assumption of any Assigned Contract by the Debtors and assignment of such

Assigned Contract to the Purchaser is unenforceable, and all such Assigned Contracts shall

remain in full force and effect, notwithstanding any such provision. Unless otherwise agreed to

by a landlord of a Designated Contract and the Purchaser, no sections or provisions of any

Assigned Contract that purport to provide for additional payments, rent accelerations, assignment

fees, increases, payments, deposits, security, charges or any other fees charged to the Purchaser

or the Debtors as a result of the assumption and the assignment (or assignment, as applicable) of

the Assigned Contracts to the Purchaser shall have any force and effect with respect to the

transactions contemplated by the Agreement and assignments authorized by this Order, and such

provisions are unenforceable under sections 363(l), 365(e)(1), 365(f), or 541(c)(1) of the

Bankruptcy Code, as applicable.

             11.        Except for any Assumed Liabilities, pursuant to (and to the maximum extent

permitted by) sections 105(a) and 363(f) of the Bankruptcy Code, upon the Closing under the

Agreement, the Purchased Assets and the Assigned Contracts shall be free and clear of all

interests of any entity (collectively, “Interests”), including, without limitation, any (i) mortgages,

security interests, conditional sale or other title retention agreements, pledges, liens, rights of

offset, judgments, demands, encumbrances and claims (as that term is defined in the Bankruptcy

Code); (ii) successor, vicarious, or transferee liability against the Purchaser, whether known or

unknown, now existing or hereafter occurring, whether fixed or contingent based, in whole or in

part, directly or indirectly, on any theory of law, relating to claims, administrative proceedings or

actions brought by or on behalf of any Governmental Body, accrediting body, or other third party



                                                       11
37098594.8 07/10/2020
                 Case 8:20-bk-03608-CPM         Doc 197     Filed 07/10/20   Page 12 of 60

                                                                        Case No. 8:20-bk-03608-CPM

relating to the operation of the Debtors’ businesses prior to Closing; (iii) rights or options to

effect any forfeiture, modification, repurchase, or termination of the Debtors’ or Purchaser’s

interest in the Assigned Contracts and/or Purchased Assets, regardless whether such are “claims”

as that term is defined in the Bankruptcy Code, (iv) claims in respect of Taxes (including taxes as

to which applicable returns have not yet been filed, whether or not overdue); and (v) easements,

restrictions, rights of first refusal or charges of any kind or nature, if any, including, but not

limited to, any restriction on the use, voting, transfer, receipt of income or other exercise of any

attributes of ownership, regardless whether such are “claims” as that term is defined in the

Bankruptcy Code, with all such Interests to attach to the net proceeds of the Sale (the “Net

Proceeds”) in the order of their respective priorities, with the same validity, force and effect (if

any) which they now have against the Purchased Assets and Assigned Contracts, subject to any

claims and defenses the Debtors may possess with respect thereto. For avoidance of doubt, Net

Proceeds shall constitute all sale proceeds allocable to the Debtors’ estates after payment of those

amounts set forth in paragraphs 4(a) through 4(f) of Addendum A (Exhibit 4) to the Bidding

Procedures Order, as modified by paragraphs 12 and 13 of this Order with respect to resolution

of mechanic’s lien claims, and, solely with respect to paragraph 4(f) thereof, as modified by the

Final DIP Financing Order and/or Final Cash Collateral Order, all of which disbursements shall

be made at Closing and the Debtors are authorized to and shall make the disbursements as set

forth on Exhibit D hereto at Closing.

             12.        The mechanic’s lien claims appearing at Docket No. 142 and Proof of Claim No.

8 against CFRA, LLC filed by Etheridge Roofing, Inc. (“Etheridge”) with respect to Store Nos.

585 and 2027 are hereby approved and allowed in their entirety in the asserted amounts of

$45,078 and $42,789, respectively. Upon the later of: (i) the Closing Date or (ii) the date on



                                                      12
37098594.8 07/10/2020
                 Case 8:20-bk-03608-CPM        Doc 197    Filed 07/10/20   Page 13 of 60

                                                                      Case No. 8:20-bk-03608-CPM

which each lease or sublease, as applicable, for Store Nos. 585 and 2027 is assumed and

assigned hereunder, Etheridge shall be paid from the sale proceeds the amounts of $22,539 with

respect to its mechanic’s lien for Store No. 585 and $21,394.50 with respect to its mechanic’s

lien for Store No. 2027. The remaining balance of each of Etheridge’s allowed mechanic’s lien

claims, shall be treated as allowed general unsecured claims in the Debtors’ bankruptcy cases.

Upon receipt of funds set forth above for each of Store Nos. 585 and 2027, respectively,

Etheridge shall provide a release of such liens, in form and substance reasonably satisfactory to

the Purchaser.

             13.        The mechanic’s lien claims appearing at Docket Nos. 87, 88 and 89 filed by

Smartvision Construction, LLC (“Smartvision”) with respect to Store Nos. 585, 2027 and 4440

are hereby approved and allowed in their entirety in the amounts of $80,950, $72,025 and

$92,350, respectively. Upon the later of: (i) the Closing Date or (ii) the date on which each lease

or sublease, as applicable, for Store Nos. 585, 2027 and 4440 is assumed and assigned hereunder,

Smartvision shall be paid from the sale proceeds the amounts of $40,475 with respect to its

mechanic’s lien for Store No. 585, $36,012.50 with respect to its mechanic’s lien for Store No.

2027, and $92,350 with respect to its mechanic’s lien for Store No. 4440. The balance of each

of Smartvision’s asserted mechanic’s liens shall be treated as allowed general unsecured claims

in the Debtors’ bankruptcy cases. Upon receipt of funds set forth above for each of Store Nos.

585, 2027 and 4440, respectively, Smartvision shall provide a release of such liens, in form and

substance reasonably satisfactory to the Purchaser.          In consideration of the foregoing, the

Debtors, on behalf of their bankruptcy estates, agree to waive and release any and all claims

against Smartvision, including but not limited to, any and all claims against Smartvision with

respect to potential causes of action under sections 547 or 548 of the Bankruptcy Code.



                                                     13
37098594.8 07/10/2020
                 Case 8:20-bk-03608-CPM           Doc 197    Filed 07/10/20     Page 14 of 60

                                                                          Case No. 8:20-bk-03608-CPM

             14.        All persons (including, for the avoidance of doubt, governmental agencies and

departments) are hereby enjoined from asserting, prosecuting or otherwise pursuing any claim

against the Purchaser to recover on any claims (regardless of when accrued and regardless

whether meeting the definition of “claim” under the Bankruptcy Code) such person had, has or

may have (other than an Assumed Liability) against (x) the Debtors, their estates, officers,

directors, members, the Purchased Assets or the Assigned Contracts, or (y) the Purchaser in

connection with the negotiation of, and any agreements contained in, related to or conditioned

upon, the Sale.

             15.        As of the Closing Date, each of the Debtors’ creditors is authorized and directed

to execute such documents and take all other actions as may be necessary to release its Interests

in or claims against the Purchased Assets and Assigned Contracts, if any, as such Interests or

claims may have been recorded or may otherwise exist.

             16.        Each and every federal, state and local governmental agency or department,

together with its agents, contractors, and designees, shall be, and hereby is, (i) authorized and

directed to accept (A) this Sale Order as sufficient evidence of the transfers of all right, title, and

interest in, to, and under the Purchased Assets and the Assigned Contracts, and (B) any and all

documents and instruments necessary and appropriate to consummate the transactions

contemplated by the Agreement; and (ii) authorized to rely on this Sale Order in consummating,

or facilitating the consummation of, the transactions contemplated by the Agreement.

             17.        Upon the occurrence of the Closing, all Interests in, against, or upon the

Purchased Assets or the Assigned Contracts shall be unconditionally released, terminated, and

discharged without the need for any further action.              Notwithstanding the foregoing, at the

Closing, or as soon as practicable thereafter, (x) the Debtors and the Purchaser are hereby



                                                       14
37098594.8 07/10/2020
                 Case 8:20-bk-03608-CPM          Doc 197     Filed 07/10/20    Page 15 of 60

                                                                          Case No. 8:20-bk-03608-CPM

authorized to execute and file such termination statements, instruments of satisfaction, releases,

or other documents to reflect the unconditional release, termination, and discharge of such

Interests on behalf of such person or entity with respect to the Purchased Assets and the

Assigned Contracts, and (y) the Purchaser is hereby authorized on behalf of each holder of a

purported Interest to file, register, or otherwise record a copy of this Sale Order, which, once

filed, registered, or otherwise recorded, shall constitute conclusive evidence of the unconditional

release, termination, and discharge of all Interests in, against, or upon the Purchased Assets or

the Assigned Contracts. The provisions of this Order authorizing the sale of the Purchased

Assets free and clear of all Interests are self-executing and, notwithstanding the failure of the

Debtors, the Purchaser or any other party to execute, file or obtain termination statements,

instruments of satisfaction, releases, or other documents to reflect the release, termination, and

discharge of any such Interests, all such Interests shall be deemed divested immediately upon

Closing.

             18.        All entities that are presently, or on the Closing Date may be, in possession of

some or all of the Purchased Assets are hereby directed to surrender possession of the Purchased

Assets to the Purchaser on the Closing Date; provided, however, that landlords are not obligated

to incur any expense of such surrender and, if such Purchased Assets are in a location of a lease

that is not assigned to the Purchaser, the Purchaser shall have two weeks from the date of

Closing to remove the Purchased Assets and the applicable landlord will be compensated by

Purchaser for the pro rata contractual rent for the period for which the landlord makes its

premises available for the Purchaser to remove such Purchased Assets.




                                                       15
37098594.8 07/10/2020
                 Case 8:20-bk-03608-CPM            Doc 197      Filed 07/10/20     Page 16 of 60

                                                                             Case No. 8:20-bk-03608-CPM

             19.        As of the Closing Date, all agreements of any kind whatsoever and all orders of

this Court entered prior to the date hereof shall be deemed amended and/or modified to the extent

required to permit the consummation of the transactions contemplated by the Agreement.

             20.        Pursuant to, and to the fullest extent permitted by, sections 105(a) and 525 of the

Bankruptcy Code, all governmental units are hereby prohibited from denying, revoking,

suspending, or refusing to renew any permit, license, or similar grant relating to the operation of

the Purchased Assets or the Assigned Contracts on account of the filing or pendency of the

Bankruptcy Cases, the consummation of the Sale, or the Debtors’ or the Purchaser’s failure to

pay a debt that is dischargeable in the Bankruptcy Cases or was discharged under the Bankruptcy

Code.

             21.        To the fullest extent permitted by applicable law, the Purchaser shall be

authorized, as of the Closing Date and upon the occurrence of Closing, to operate under any

transferred governmental license, permit, registration and governmental authorization or

approval of the Debtors with respect to the Purchased Assets, and all such licenses, permits,

registrations and governmental authorizations and approvals are deemed to have been, and

hereby are, directed to be transferred to the Purchaser as of the Closing Date.

             22.        No law of any state or other jurisdiction relating to bulk sales or similar laws shall

apply in any way to the Sale, the Sale Motion and this Order.

             23.        For the avoidance of doubt, any privileges, protections or immunities of the

Debtors for communications, documents, materials or matters arising at any time, whether before

or after the Petition Date, including but not limited to any attorney-client privilege, work product

doctrine, common interest or joint defense privilege, relating to any matter whatsoever, including

without limitation any matter relating to the negotiation and implementation of the Agreement



                                                         16
37098594.8 07/10/2020
                 Case 8:20-bk-03608-CPM          Doc 197    Filed 07/10/20    Page 17 of 60

                                                                         Case No. 8:20-bk-03608-CPM

and any of the transactions contemplated thereby or entered into in connection therewith

(collectively, “Privilege”) shall not be Purchased Assets under the Sale, and any such Privilege is

owned and will continue to be owned by the Debtors, and notwithstanding anything to the

contrary herein, the Purchaser shall have no interest in or rights with respect to the Privilege,

whether pursuant to this Order, the Agreement or otherwise. The Privilege shall remain within

the sole control of the Debtors and may not be waived by any other person or entity.

             24.        Any agreements related to the Sale, may be modified, amended, or supplemented

by the Debtors and the Purchaser without further order of the Court, provided that any such

modification, amendment, or supplement either is (a) not material or (b) not less favorable to the

Debtors than the existing applicable provisions.

             25.        This Court shall retain jurisdiction (a) to enforce and implement the terms and

provisions of the Sale, all amendments thereto, any waivers and consents thereunder and each of

the agreements executed in connection therewith, (b) to compel delivery of the Purchased Assets

and Assigned Contracts to the Purchaser, (c) to resolve any disputes arising under or related to

the Agreement, except as otherwise provided therein, and (d) to interpret, implement and enforce

the provisions of this Order.

             26.        Nothing contained in any plan confirmed in these Bankruptcy Cases or the order

confirming any such plan shall conflict with or derogate from the terms and provisions of the

Sale or the terms of this Order. Further, the provisions of this Order and any actions taken

pursuant hereto shall survive the entry of any order which may be entered confirming any plan,

converting the Debtors’ bankruptcy cases from chapter 11 to cases under chapter 7 of the

Bankruptcy Code, or providing for dismissal of the Debtors’ bankruptcy cases.




                                                       17
37098594.8 07/10/2020
                 Case 8:20-bk-03608-CPM           Doc 197     Filed 07/10/20     Page 18 of 60

                                                                            Case No. 8:20-bk-03608-CPM

             27.        The terms and provisions of the Sale, together with the terms and provisions of

this Order, shall be binding in all respects upon, and shall inure to the benefit of, the Debtors,

their estates, creditors, the Purchaser and its affiliates, successors and assigns, and any affected

third parties including, but not limited to, all persons asserting a claim against or Interest in the

Debtors’ estates or any of the Assigned Contracts and the Purchased Assets and any trustee

appointed for the Debtors under any chapter of the Bankruptcy Code.

             28.        The Purchaser is a party in interest and shall have standing to appear and be heard

on all issues related to or otherwise connected with this Order or the Sale.

             29.        Notwithstanding anything to the contrary in this Order, nothing set forth herein

shall be deemed to limit, impair or affect in any way Debtors’ right, title and interest in Debtors’

cash and accounts receivable, (collectively, “Accounts Receivable”) for services rendered or

goods sold prior to the Closing Date, which cash and Accounts Receivable remain the property

of the Debtors and shall be reimbursed to the Debtors if received by Purchaser.

             30.        Notwithstanding anything to the contrary herein or in any documents relating to

the Sale, the Purchased Assets shall not include (i) any cause of action or proceeds of such cause

of action under chapter 5 of the Bankruptcy Code or applicable state law equivalents; (ii) any

commercial or other tort claims arising on or before the closing date of the Sale, or any proceeds

of such claims; and (iii) any claims or causes of action against the Debtors’ contract

counterparties (other than claims or causes of action arising under any contract that is assumed

by the Debtors), or any proceeds of such claims or causes of action.

             31.        The IHOP franchise agreements for the eight (8) locations set forth on Exhibit E

hereto (the “Terminated Agreements”) shall be deemed terminated effective as of the Closing

Date. Notwithstanding this paragraph, the Purchaser shall cooperate with IHOP and provide



                                                        18
37098594.8 07/10/2020
                 Case 8:20-bk-03608-CPM          Doc 197    Filed 07/10/20    Page 19 of 60

                                                                         Case No. 8:20-bk-03608-CPM

IHOP access to the properties associated with the Terminated Agreements, not less than fourteen

days prior to the date on which the leases with respect to such properties are rejected, to allow

IHOP, to the extent not addressed by separate agreements between IHOP and the Purchaser, to

effectuate the de-identification of the properties, including but not limited to the repainting of

roofs and the removal of signage.

             32.        The franchise agreements with respect to the forty-one (41) locations shown on

Exhibit F shall be deemed terminated as of the Closing Date. The Purchaser, upon the entry of

the Order, agrees to and shall enter into new franchise agreements, based upon the form

franchise agreements disclosed to the Purchaser in connection with the franchise disclosure

document, with respect to the forty-one (41) locations shown on Exhibit F, subject to the

Purchaser’s designation rights with respect to the Designated Contracts, which shall be entered

into after the Closing Date and in accordance with Paragraph 6 of the Sale Order and the Consent

Agreement.

             33.        Effective upon the waiver by IHOP as set forth in paragraph 5 of Addendum A

(Exhibit 4) to the Bidding Procedures Order, the Debtors on behalf of themselves and their

estates and any party authorized to assert claims on behalf of the estate waive, release, and agree

that they shall neither assert nor possess any further or additional claims against IHOP, arising

prior to the date of the Closing.

             34.        Notwithstanding the provisions of Fed. R. Bankr. P. 6004(h), 6006(d), and 7062,

this Order shall be effective and enforceable immediately upon its entry.

                                                    # # #

(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)



                                                       19
37098594.8 07/10/2020
             Case 8:20-bk-03608-CPM   Doc 197   Filed 07/10/20   Page 20 of 60

                                                           Case No. 8:20-bk-03608-CPM


                                      EXHIBIT A

                                 IHOP CONTRACTS




07/10/2020
37098594.8
             Case 8:20-bk-03608-CPM   Doc 197     Filed 07/10/20   Page 21 of 60

                                                             Case No. 8:20-bk-03608-CPM


Contract Counterparty            Contract/Lease                    Debtor Party
IHOP Properties, Inc.            Sublease – Store #470             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #476             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #477             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #491             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #492             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #498             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #574             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #585             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #587             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #595             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4403            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4405            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4407            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4408            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4414            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4416            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4417            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4423            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4424            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4431            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4442            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4448            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4451            CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4458            CFRA, LLC
IHOP Properties, Inc.            Sublease –Store #4505             CFRA, LLC
IHOP Properties, Inc.            Sublease – Store #4506            CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #470      CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #476      CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #477      CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #491      CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #492      CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #498      CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #574      CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #585      CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #587      CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #595      CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #4403     CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #4405     CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #4407     CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #4408     CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #4414     CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #4416     CFRA, LLC
IHOP Properties, Inc.            Equipment Lease – Store #4417     CFRA, LLC


07/10/2020
37098594.8
             Case 8:20-bk-03608-CPM    Doc 197      Filed 07/10/20   Page 22 of 60

                                                               Case No. 8:20-bk-03608-CPM


Contract Counterparty              Contract/Lease                    Debtor Party
IHOP Properties, Inc.              Equipment Lease – Store #4423     CFRA, LLC
IHOP Properties, Inc.              Equipment Lease – Store #4424     CFRA, LLC
IHOP Properties, Inc.              Equipment Lease – Store #4431     CFRA, LLC
IHOP Properties, Inc.              Equipment Lease – Store #4442     CFRA, LLC
IHOP Properties, Inc.              Equipment Lease – Store #4448     CFRA, LLC
IHOP Properties, Inc.              Equipment Lease – Store #4451     CFRA, LLC
IHOP Properties, Inc.              Equipment Lease – Store #4458     CFRA, LLC
IHOP Properties, Inc.              Equipment Lease – Store #4505     CFRA, LLC
IHOP Properties, Inc.              Equipment Lease – Store #4506     CFRA, LLC
IHOP Properties, Inc.              Sublease – Store #589             CFRA Tri-Cities, Inc.
IHOP Properties, Inc.              Sublease – Store #4435            CFRA Tri-Cities, Inc.
IHOP Properties, Inc.              Sublease – Store #4440            CFRA Tri-Cities, Inc.
IHOP Restaurants, Inc.             Equipment Lease – Store #589      CFRA Tri-Cities, Inc.
International House of Pancakes,   Equipment Lease – Store #4435     CFRA Tri-Cities, Inc.
Inc.
IHOP Restaurants, Inc.             Equipment Lease – Store #4440     CFRA Tri-Cities, Inc.




07/10/2020
37098594.8
             Case 8:20-bk-03608-CPM   Doc 197   Filed 07/10/20   Page 23 of 60

                                                           Case No. 8:20-bk-03608-CPM


                                      EXHIBIT B

                              DESIGNATED CONTRACTS




07/10/2020
37098594.8
             Case 8:20-bk-03608-CPM    Doc 197     Filed 07/10/20   Page 24 of 60

                                                              Case No. 8:20-bk-03608-CPM


Contract Counterparty        Contract/Lease        Debtor Party
Assembly Restaurant, LLC     Lease – Store #419    CFRA, LLC
C&J Associates               Lease – Store #494    CFRA, LLC
6851 Lennox, LLC             Lease – Store #597    CFRA, LLC
Alcimedes, Inc.              Lease – Store #2027   CFRA, LLC
NorthCross Land &            Lease – Store #3139   CFRA, LLC
Development, LLC
Casual Dining Smyrna,        Lease – Store #3218   CFRA, LLC
LLC
Nashville West Shopping      Lease – Store #3326   CFRA, LLC
Center, LLC
DDR Cotswold, LLC            Lease – Store #3327   CFRA, LLC
Cooke Properties             Lease – Store #3383   CFRA, LLC
Ballantyne Property Group,   Lease – Store #3423   CFRA, LLC
LLC
Promenade Shopping           Lease – Store #3453   CFRA, LLC
Center, LLC
Mitchell Montgomery I,       Lease – Store #3502   CFRA, LLC
LLC
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #419
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #491

Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #492
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #494
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #574
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #587
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #597
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #2027
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #3218
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #4405
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #4408
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC
                             Store #4414
Ecolab, Inc.                 Dishwasher Lease –    CFRA, LLC


07/10/2020
37098594.8
             Case 8:20-bk-03608-CPM    Doc 197      Filed 07/10/20   Page 25 of 60

                                                               Case No. 8:20-bk-03608-CPM


Contract Counterparty        Contract/Lease         Debtor Party
                             Store #4417
Ecolab, Inc.                 Dishwasher Lease –     CFRA, LLC
                             Store #4423
Ecolab, Inc.                 Dishwasher Lease –     CFRA, LLC
                             Store #4448
Ecolab, Inc.                 Dishwasher Lease –     CFRA, LLC
                             Store #4505
Ecolab, Inc.                 Dishwasher Lease –     CFRA, LLC
                             Store #4403
Arc3 Gases South             CO2 Gas & Fixtures     CFRA, LLC
                             Contract
Aramark Uniform Services     Uniforms Contract      CFRA, LLC
Pye Barker Fire and Safety   Fire Safety Services   CFRA, LLC
                             Agreement
ROS Technology Services      Labor Management       CFRA, LLC
Inc.                         Software
ROS Technology Services      POS sales tracking     CFRA, LLC
Inc.
ROS Technology Services      Website, email and     CFRA, LLC
Inc.                         technology
ROS Technology Services      Software               CFRA, LLC
Inc.
ROS Technology Services      Uniform services       CFRA, LLC
Inc.                         agreement
Dr Pepper/Seven Up, Inc.     Fountain Support       CFRA, LLC
                             Agreement




07/10/2020
37098594.8
             Case 8:20-bk-03608-CPM   Doc 197   Filed 07/10/20   Page 26 of 60

                                                           Case No. 8:20-bk-03608-CPM


                                      EXHIBIT C

                                 SALE AGREEMENT




07/10/2020
37098594.8
                  Case 8:20-bk-03608-CPM          Doc 197     Filed 07/10/20     Page 27 of 60



                                       ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (the “ Transaction Agreement”) is made as of the
30th day of June, 2020 (the “Effective Date”), by and among CFRA Holdings, LLC; CFRA, LLC; and
CFRA Tri-Cities, LLC (individually and/or collectively as the case may be, “DEBTORS” or
“Debtors”)), and Suncakes, LLC (“BIDDER” or “Bidder”).

                                                 RECITALS

             A.         DEBTORS currently own and operate forty-nine (49) IHOP Restaurants.

        B.     DEBTORS wish to sell, transfer and convey to BIDDER and BIDDER wishes to
purchase from DEBTORS, the property interests relating to forty-one (41) of the Debtors’ Restaurants
and equipment relating to all forty-nine (49) of the Debtors’ Restaurants on the terms and conditions set
forth herein.

         C.       On May 6, 2020, DEBTORS filed for protection under Chapter 11 of Title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Middle
District of Florida, Tampa Division (the “Bankruptcy Court”) in the matter styled In re CFRA Holdings,
LLC, et al., jointly administered under Case No. 8:20-bk-03608-CPM (the “Bankruptcy Case”).

         D.      On June 10, 2020, the Bankruptcy Court entered that certain Order Approving Bidding
Procedures, Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof [D.E.
# 134] (“Bidding Order”) pursuant to which the DEBTORS have been authorized to market their Assets
(as defined in the Bidding Order) in accordance with the bid procedures (“Bid Procedures”) set forth and
approved therein.

        E.      On June 11, 2020, the DEBTORS filed that certain Notice of Assumption, Assignment
and Cure Amount with Respect to Executory Contracts and Unexpired Leases of the Debtors [D.E.# 145]
(the “Assumption Notice”) as required by the Bid Procedures which set forth, inter alia, a list of Assumed
Contracts (as defined in the Assumption Notice”) pertaining to, amongst others, the Restaurants ( as
defined herein). For avoidance of doubt the Assumption Notice does not list the Debtors’ executory
contracts and unexpired leases between the Debtors and IHOP (as defined in the Bidding Order),
including subleases, equipment leases and franchise agreements.

                            REPRESENTATIONS AND DISCLOSURES OF BIDDER
                               PURSUANT TO THE BIDDING PROCEDURES

i. Bidder seeks to purchase and/or take assignment of the Debtors’ real property interests related to forty-
one (41) of the Debtors’ restaurants (“Restaurants”) as set forth in more detail on Exhibit A hereto,
including the related IHOP leases associated therewith, including both subleases and equipment leases, as
applicable within the Restaurants. Bidder further seeks to purchase all equipment owned by the Debtors
in all forty-nine of the Debtors’ Restaurants. For avoidance of doubt, nothing herein shall be deemed to
constitute a sale of equipment or other assets owned by IHOP, including equipment leased by IHOP to the
Debtors.

ii. Bidder is Suncakes, LLC, a Texas Limited Liability Company. Bidder is not an insider (as defined in
section 101 of the Bankruptcy Code) of any Debtor. The contact information of the specific person(s)
whom the Debtors or their advisors should contact in the event that the Debtors wish to discuss the bid
submitted by the BIDDER (or BIDDER Qualifying Bidder is:



                                                         1
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM       Doc 197       Filed 07/10/20       Page 28 of 60



             Mr. Peter Lewis, Esq.
             Scheef and Stone, LLP
             500 N. Akard, Suite 2700
             Dallas, Texas 75201
             Direct (214) 706-4241
             Fax (214) 472-4242
             peter.lewis@solidcounsel.com

iii. The purchase price to be paid by Bidder, is Four Million, Fifty Thousand and 00/100 Dollars, (U.S.
$4,050,000.00), one hundred percent of which will be paid in cash at closing. In addition, Bidder shall
separately pay IHOP the sum of $2,450,000 in cash at closing. Bidder will separately cure defaults as
necessary to assume executory contracts and unexpired leases for the Restaurants purchased hereunder –
other than with respect to cure amounts to IHOP with respect to real property leases and equipment leases
between the Debtors and IHOP, which cure payment, in the amount of $1,394,000, shall be paid from
purchase price;

iv. (a) Bidder shall be responsible for any transfer or similar taxes that arise from the Sale; (b) Bidder
shall be responsible for any cure costs required to be paid to assume and assign non-IHOP executory
contracts and unexpired leases that are included in the bid - which cure costs shall include all outstanding
amounts due under said executory contracts and unexpired leases (before and after the filing of the
Debtors’ bankruptcy cases) through the closing of the applicable Sale and be payable at closing directly to
the non-debtor parties to said executory contracts and unexpired leases unless otherwise agreed to by the
non-debtor parties to said executory contracts and unexpired leases. Notwithstanding the foregoing, the
assumption and assignment of all non-IHOP executory contracts and unexpired leases shall be subject to a
2-week designation period (the “Designation Period”) as set forth in the Sale Order (as defined below)
during which time the Bidder may negotiate with the counterparties with respect to the terms of any
proposed assumption and assignment of such contracts and leases, and may otherwise exercise the
designation rights as set forth in the Sale Order with respect thereto. Nothing in the Bidder’s exercise or
non-exercise of rights during the Designation Period shall reduce, modify, delay or otherwise impact the
Bidder’s obligation to timely pay the Purchase Price and separate payment to IHOP at Closing as
provided herein;

v. Bidder commits to close the transactions contemplated by the Transaction Agreement within three (3)
business days after entry of the order approving the Sale. Notwithstanding the foregoing, and regardless
of the date on which closing actually occurs, from and after July 1, 2020: (i) Bidder shall be responsible
for all carrying costs with respect to the Debtors’ assets, including without limitation use and occupancy
expenses related to the storage and maintenance of the equipment being purchased by Bidder, (ii) Bidder
shall be responsible for providing adequate insurance with respect to all of the Debtors’ locations and the
equipment being sold to Bidder hereunder; and (iii) all other costs and charges reasonably imposed with
respect to the assets being purchased by the Bidder hereunder;

vi. Bidder acknowledges and represents that it (i) has had an opportunity to conduct any and all due
diligence regarding the Assets, (ii) has relied solely upon its own independent review, investigation and/or
inspection of any documents and other information in making its bid, (iii) did not rely upon any written or
oral statements, representations, promises, warranties or guaranties whatsoever, whether express, implied,
by operation of law or otherwise, regarding the Assets, or the completeness of any documents or other
information provided in connection with the Bidding Procedures and the Sale, and (iv) has not entered
into any agreement with any other potential bidder concerning the Auction or the Sale or discloses any
agreement with any other potential bidder concerning the Auction or Sale. Notwithstanding anything to
the contrary in the foregoing, this representation shall not inure to the benefit of any person not a party to
this Transaction Agreement, nor shall any such stranger to this Transaction Agreement be considered a

                                                      2
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM           Doc 197     Filed 07/10/20      Page 29 of 60



third party beneficiary of this Transaction Agreement.

vii. The Transaction Agreement is not subject to contingencies of any kind, including, including without
limitation, contingencies related to financing, due diligence or third party, regulatory or internal approval;

viii. Bidder has obtained any required internal corporate, legal or other authorizations to close a sale
transaction and possesses sufficient financial resources to assure future performance as required under
section 365 of the Bankruptcy Code.


     TO THE EXTENT THAT THESE DISCLOSURES AND REPRESENTATIONS
CONFLICT WITH ANY OTHER PROVISION IN THIS TRANSACTION AGREEMENT,
THESE DISCLOSURES AND REPRESENTATIONS SHALL CONTROL.

                                               WITNESSETH

         NOW, THEREFORE, in consideration of the following mutual covenants and representations, the
parties hereby agree as follows:


1.           DEFINITIONS

        As used in this Agreement, the terms below have the following meanings. Any of such terms,
unless the context otherwise requires, may be used in the singular or plural, depending upon the context.

       1.1       “Affiliate” means a Person which directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with a specified Person.

             1.2        “Agreement” means this Asset Purchase Agreement.

        1.3     “Ancillary Agreements” means the following: (a) the Lease Assignments, (b) the Owned
Master Property Lease, (c) the Bill of Sale, (d) the Assignment and Assumption of Executory Contracts,
and (e) any other written agreement or document entered into in connection with or for Closing.

        1.4      “Authority” means any federal, state, municipal, local or other governmental department,
commission, board, bureau, agency or instrumentality, or any administrative, judicial or arbitration court
or panel, with jurisdiction over the applicable matter.

         1.6     “Claim” means any known claim, demand, dispute, lawsuit, litigation, arbitration or
mediation, or any other proceeding before a judicial, administrative or arbitration court or panel, liquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal or equitable.

        1.7     “Closing” means the simultaneous payment of funds by wire transfer from BIDDER to
DEBTORS and, subject to the Designation Period set forth in the Sale Order with respect to non-IHOP
contracts and leases, the assumption, transfer and conveyance of the Purchased Assets, the Restaurants,
and a leasehold interest in the Properties, from DEBTORS to BIDDER, and assumption of Executory
Contracts by BIDDER as required under this Agreement and the Sale Order.

         1.8     “Closing Date” means the date on which the Closing occurs, which shall be not later than
three (3) business days after entry of the Sale Order. The Closing may be extended as necessary to obtain
the Franchisor Approval, or satisfy any other condition herein, providing each party is acting in good faith

                                                        3
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM             Doc 197      Filed 07/10/20      Page 30 of 60



and continues to use its commercially reasonable efforts to obtain the same.

        1.9      “Damages” means any and all losses, shortages, damages, liabilities (contingent or
otherwise), diminution of value, payments, obligations, expenses (including reasonable and documented
attorneys’ and accountants’ fees), assessments or taxes sustained, suffered or incurred by DEBTORS or
BIDDER arising from or in connection with any such matter that is the subject of indemnification under
Section 16 of this Agreement.

         1.10   “Deposit” means the earnest money deposit paid by BIDDER to Escrow Agent by wire
transfer of funds in the amount of Five Hundred Thousand and NO/100 Dollars ($500,000.00). The
Deposit becomes non-refundable to BIDDER upon consummation of this Transaction Agreement.

             1.13       “Excluded Assets” is defined in Section 2.8 of this Agreement.

         1.14   “Executory Contracts” means the agreements and contracts related to the Restaurants, as
set forth on Exhibits A and B to the Sale Order.

      1.15              “Existing POS” means the “back of the office” server and Software for the Purchased
POS Assets.

        1.16     “Existing Lease” and collectively, “Existing Leases” mean the leases that will be
assigned from DEBTORS to BIDDER at Closing for the Leased Properties, subject to the Designation
Period set forth in the Sale Order.

       1.17     "Franchise Agreements" means those certain Franchise Agreements between BIDDER
and Franchisor for the Restaurants.

       1.18    “Franchise Assignments” means that certain assignment of Franchise Agreement for
each Restaurant to be delivered at Closing to BIDDER in a form mutually agreed upon by Franchisor,
DEBTORS and BIDDER.

             1.19       "Franchisor" means IHOP.

       1.20     “Franchisor Approval” means DEBTORS and BIDDER shall have obtained (i) a waiver
from Franchisor whereby Franchisor waives any and all rights of first refusal to acquire any or all of the
Restaurants existing in favor of Franchisor by virtue of and pursuant to the Franchise Agreements (the
"Franchisor ROFR"); and (ii) Franchisor’s approval of the sale of the Restaurants to BIDDER.

        1.21    “Franchisor Marks” means the trademarks, service marks, trade dress, logos, slogans,
designs and other commercial symbols and source-identifying indicia (and the goodwill associated
therewith) used in the operation of quick service restaurants operated under Franchisor's trade name
throughout the United States, whether registered, applied for or unregistered.

        1.22   “Franchisor Restaurants” means a quick service or fast food restaurant operated by
Franchisor or by legitimate franchisees of Franchisor under the Franchisor System and utilizing the
Franchisor Marks.

        1.23     “Franchisor System” means the unique restaurant format and operating system
developed by Franchisor and/or its Affiliates for the development and operation of quick service or fast
food restaurants.



                                                           4
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM             Doc 197      Filed 07/10/20      Page 31 of 60



             1.24       “Fundamental Representations” is defined in Section 16.6 of this Agreement.

             1.25       “Indemnified Person” is defined in Section 16.3 of this Agreement.

             1.26       “Indemnifying Person” is defined in Section 16.3 of this Agreement.

             1.27       Omitted

     1.28               “Knowledge” means, with respect to DEBTORS, the actual knowledge of the officers of
DEBTORS.

        1.29    “Law” and collectively, “Laws” means any laws, rules, statutes, decrees, regulations,
ordinances or orders, including all applicable public, environmental, and competition laws and
regulations; and any administrative decisions, judgments and other pronouncements enacted, issued,
promulgated enforced or entered by any Authority.

       1.30    “Lease Assignments” means that certain Assignment and Assumption of Lease for each
Leased Property to be delivered by DEBTORS at Closing to BIDDER, or upon completion of the
Designated Contract Notice provisions set forth in paragraph 6 of the Sale Order, in form and substance
reasonably acceptable to Bidder.

             1.31       “Liens” means any mortgage, pledge, security interest, encumbrance or other lien of any
kind.
             1.32       “Notice of Claim” is defined in Section 16.3 of this Agreement.

       1.33  “Office Equipment” means all of the personal property and equipment used by
DEBTORS in the administration of the Restaurants as such personal property is located at the
Restaurants.

         1.35    “Permitted Exceptions” means: (i) statutory liens for current Taxes or other
governmental charges with respect to the Properties not yet due and payable; (ii) zoning, entitlement,
building and other land use regulations imposed by Governmental Authorities having jurisdiction over the
Properties which are not violated by the improvements located on the Properties or the current use and
operation of the Properties; (iii) any standard utility easements which do not or will not materially
interfere with the use of the Properties; (iv) matters caused by the actions of BIDDER; and (v) such other
covenants, conditions, restrictions and easements of record affecting title to the Properties as shall be
acceptable by BIDDER pursuant to Section 18.5 of this Agreement.

          1.36  “Person” means any individual, corporation, general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization or other entity.

         1.37    “Properties” individually and collectively, means the real property upon which the
Restaurants are located, together with the Restaurant building and any other improvements thereon, and
all rights under any easement agreement, declaration of covenants or other real property agreement
burdening or benefitting each such Restaurant excluding, however, the Excluded Assets. The addresses
of the Properties are listed on Exhibit A attached to this Agreement.

        1.38    “Property Taxes” means any and all real estate (other than real property transfer or
gains) and personal property taxes, assessments, and charges (either certified and/or pending) which may
be levied upon the Properties, Restaurants or any of the Purchased Assets.



                                                           5
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM            Doc 197     Filed 07/10/20     Page 32 of 60



         1.39    “Purchased Assets” means all of Debtors’ interest in (i) the Purchased Equipment, (ii)
maintenance tools, equipment and parts used in the operation and/or repair of the Restaurants, (iii)
Executory Contracts to the extent assumed and assigned to Bidder pursuant to the Sale Order, including
but not limited to as described in Paragraph 5 of the Sale Order and Exhibits A and B thereto, and (iv)
subject to the provisions of Section 2.7 of this Agreement, the Purchased POS Assets.

         1.40    “Purchased Equipment” means all Debtors’ interest in the furniture, trade fixtures,
telephone numbers, assignable permits and restaurant equipment used in connection with and located at
each Restaurant and at each of the Debtors’ other 8 locations at Takeover and all existing warranties
relating thereto, including the Office Equipment, but excluding (i) any equipment or personal property
which is leased to DEBTORS pursuant to an Executory Contract and (ii) any vendor provided equipment.
Bidder shall be responsible for removal of all Purchased Equipment from each of the Debtors’ other 8
locations.

             1.41       Omitted.

             1.42       Omitted.

         1.43   “Purchased POS Assets” means the point of sale equipment and computers (excluding
any Software and the Existing BOS) used in connection with and located at the Restaurants at Takeover,
to the extent owned by the Debtors.

        1.44    “Purchase Price” means FOUR MILLION, FIFTY THOUSAND AND 00/100
DOLLARS, (U.S. $4,050,000.00), which amount shall not include the sum of $2,450,000 that Bidder
shall pay to IHOP in cash at closing. For avoidance of doubt, the Purchase Price shall not be affected in
any way by the number of contracts or leases ultimately assumed and assigned to the Bidder at the
completion of the Designation Period and the procedures related thereto in the Sale Order.

             1.45       Omitted.

        1.46     “Restaurant” and collectively, “Restaurants” means the restaurants whose Purchased
Assets and Executory Contracts are being sold, transferred, conveyed and/or assigned to BIDDER
pursuant to this Agreement and the Sale Order. All of the Restaurants are identified by restaurant number
and are set forth on Exhibit A to this Agreement.

             1.47       “Restaurant Bank Amount” is defined in Section 2.4 of this Agreement.

         1.48   “Software” means the computer software programs used by, with and at the Restaurants,
to the extent owned by the Debtors.

         1.49    “Standards” means the standards, specifications and procedures for Franchisor's
Restaurants issued, directed and amended by Franchisor and/or its Affiliates from time to time, in their
sole discretion.

         1.50   “Takeover” means the transfer of possession of the operation of the Restaurants, which
shall occur at 12:01 a.m. on the Takeover Date, provided that, notwithstanding anything to the contrary
herein, from and after July 1, 2020: (i) Bidder shall be responsible for all carrying costs with respect to
the Debtors’ assets, including without limitation use and occupancy expenses related to the storage and
maintenance of the equipment being purchased by Bidder, (ii) Bidder shall be responsible for providing
adequate insurance with respect to all of the Debtors’ locations and the equipment being sold to Bidder
hereunder; and (iii) Bidder shall be responsible for all other costs and charges reasonably imposed with

                                                          6
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM             Doc 197   Filed 07/10/20     Page 33 of 60



respect to the assets being purchased by the Bidder hereunder.

             1.51       “Takeover Date” means the date on which Takeover occurs, which shall be the Closing
Date.

        1.52   “Third Party ADA Claim” means the assertion of liability or Damages by any Person
other than BIDDER, DEBTORS, or any Affiliate of any of the foregoing based on a violation of the
Americans with Disabilities Acts Title III at any of the Restaurants.

             1.53       Omitted.

2.          SUBJECT MATTER

            2.1.        Transfer of Purchased Assets.

               Upon the terms and subject to the conditions contained in this Agreement, at Closing,
DEBTORS shall sell, convey, transfer, assign and deliver, free and clear of all Claims, liabilities, liens
and obligations other than those specifically set forth in this Agreement or any of the Ancillary
Agreements, Debtors’ interest in the Purchased Assets, and BIDDER shall purchase the Purchased
Assets.

            2.2.        Purchased Equipment.

                At the Closing, BIDDER agrees to purchase from DEBTORS, and DEBTORS agrees to
sell and deliver to BIDDER, the Purchased Equipment located at each of the Restaurants and at each of
the Debtors’ eight (8) other restaurant locations.

            2.3.        Omitted.

             2.4.       Omitted.

            2.5         Properties.

                At the Closing, or upon completion of the Designated Contract Notice process as set forth
in the Sale Order, as applicable, BIDDER agrees to purchase and assume from DEBTORS, and
DEBTORS agrees to sell, assign and deliver to BIDDER, all of Debtors’ rights, as of the Closing Date, in
and to the Leased Properties, all of Debtors’ rights and obligations, arising on after the Takeover Date,
under the Existing Leases. DEBTORS shall provide BIDDER with copies of the Existing Leases for the
Leased Properties.

             2.6.       Liabilities Assumed.

          Subject to conclusion of the Designation Period and the process related thereto as set forth in the
Sale Order, BIDDER agrees to cure those defaults as necessary to assume executory contracts and
unexpired leases pertaining to the Restaurants, which contracts are assumed and assigned to Bidder
pursuant to the Sale Order. Except as set forth in the immediately preceding sentence, and for obligations
arising on and after July 1, 2020 under executory contracts and unexpired leases, Bidder shall not assume
liabilities of Debtors.

             2.7.       POS Equipment and Software.



                                                         7
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM            Doc 197      Filed 07/10/20     Page 34 of 60



                 Effective at Takeover, DEBTORS shall assign to BIDDER the POS hardware and
Software for the Purchased POS Assets. Except as aforesaid, the existing Software and licenses shall not
be assigned or transferred to BIDDER at Closing. Except for the software described in the first sentence
of this paragraph, on or before the Closing, BIDDER, at its sole cost and expense, shall be required to
purchase and enter into new software and license agreement(s) with a Franchisor approved vendor that
licenses the software programs for the Purchased POS Assets. BIDDER acknowledges that the Purchased
POS Assets are connected to telephone/data lines that transmit product mix information that is important
to the planning process within the Franchisor System to Franchisor.

            2.8         Omitted.

3.          Omitted.

4.          PURCHASE PRICE AND PAYMENT

       On the Closing Date, BIDDER shall pay to DEBTORS the Purchase Price and shall pay to IHOP
the sum of $2,450,000 in cash.

5.          REPRESENTATIONS AND WARRANTIES OF DEBTORS

        5.1     Corporate Existence. Each of the Debtors is a limited liability company duly organized,
validly existing, and in good standing. Debtors have full power and authority and all licenses necessary
to own and operate their properties and to carry on the business as now conducted. Debtors are not in
default under or in violation of any provision of their organizational documents.

        5.2     Authorization of Transactions. Subject to entry of the Sale Order, Debtors have all
requisite power and authority to execute and deliver this Agreement and the Ancillary Agreements to
which they are a party and to consummate the transactions contemplated hereby and thereby. Subject to
entry of the Sale Order, Debtors have duly approved this Agreement and the Ancillary Agreements to
which they are a party and have duly authorized the execution and delivery of this Agreement and such
Ancillary Agreements and the consummation of the transactions contemplated hereby and thereby. Other
than entry of the Sale Order and approval of the Bankruptcy Court, no other proceeding, corporate or
otherwise, on the part of Debtors are necessary to approve and authorize the execution and delivery of this
Agreement and the Ancillary Agreements to which they are a party and the consummation of the
transactions contemplated hereby and thereby. Subject to entry of the Sale Order, this Agreement has
been duly executed and delivered by DEBTORS and constitutes the valid and binding agreement of
DEBTORS, enforceable against it in accordance with its terms.

        5.3      Absence of Conflicts. Subject to entry of the Sale Order, the execution, delivery and
performance by DEBTORS of this Agreement and each of the other Ancillary Agreements to which they
are a party, the consummation of the transactions contemplated hereby and thereby, and the fulfillment of
and compliance with the terms and conditions hereof and thereof do not and will not, with or without the
passing of time or the giving of notice, or both:

                        (a)    violate or conflict with any provision of the organizational documents of
DEBTORS;

                (b)    violate any statute, ordinance, law, rule, regulation, judgment, order or decree of
any court or other governmental authority to which Debtors are subject;

                        (c)    require any consent, approval, order or authorization of, notice to, or filing,

                                                          8
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM             Doc 197      Filed 07/10/20       Page 35 of 60



recording, registration or qualification with any, Authority, other than approval of the Bankruptcy Court;
or

                        (d)   result in the creation of any lien upon any of the Purchased Assets.
.

        5.4    Title. Debtors have good and marketable title to all of the Purchased Assets, which as of
Closing will be subject to no liens, mortgages, pledges, encumbrances or charges of any kind except the
Permitted Exceptions.

        5.5     Pending Claims. Debtors have no knowledge and have not received written notice, of any
pending or threatened Claims (including condemnation, taking or eminent domain proceedings) with
respect to the Restaurants which would be binding on BIDDER, and the Sale Order shall provide that the
conveyance of the Purchased Assets to Bidder shall be free and clear of all liens, claims, encumbrances
and other interests pursuant to section 363(f) of the Bankruptcy Code.

       5.6     Defaults. Upon assumption and assignment pursuant to section 365 of the Bankruptcy
Code as set forth in the Sale Order, Debtors shall not be in default with respect to any of the Existing
Leases or Executory Contracts in relation to the Restaurants.

        5.7     Compliance with Laws. Debtors have not received written notice that it is/they are
currently not in compliance with any Laws with respect to the Restaurants. Debtors have complied, in all
material respects, with all Laws related to the payment of sales tax, unemployment insurance or related
tax.

        5.8        Properties. Each of the DEBTORS hereby represents and warrants the following in
addition to those representations and warranties of DEBTORS set forth above:

                 (a) To Debtors’ knowledge, upon entry of the Sale Order and the remittance of the
payments required thereunder, there are no known Claims against or affecting the Properties;

                    (b) To DEBTORS’ knowledge, Debtors have not received any written notice that
it/thesis/are in violation of any federal, state or local law, code or ordinance in effect as of the Closing
Date, and all rules and regulations promulgated there under, including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. §§
9601 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6901 et seq., or The
Toxic Substance Control Act (“TSCA”), 15 U.S.C. §§ 2601 et seq.;

                  (c) The Existing Leases are in effect, and all amounts due and owing by DEBTORS
pursuant to the Existing Leases prior to Closing will be paid by BIDDER as provided herein and in the
Sale Order;

                  (d) To Debtors’ knowledge, Debtors have a primary leasehold interest or
subleasehold interest in the Leased Properties, with no other tenant or occupant having a right of
occupancy in the Properties, and, upon entry of the Sale Order and the remittance of the payments
required thereunder, otherwise free and clear of all liens except the Permitted Exceptions.

                  (e) Except as disclosed to BIDDER, there are no leases, service contracts,
management agreements, or other agreements or instruments in force and effect, oral or written, to which
Debtors are a party or of which Debtors have knowledge that grant to any Person any right, title, interest,



                                                           9
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM        Doc 197       Filed 07/10/20       Page 36 of 60



or benefit in or to all or any part of the Properties or any rights relating to the use, operation, management,
maintenance, or repair of all or any part of the Properties;

                   (f) There are no delinquent real estate Taxes for the Properties, and no delinquent
installments for assessments for public improvements which will remain unpaid after Closing;

                   (g) Debtors have not received any written notice of pending or threatened
condemnation, taking or eminent domain proceedings related to the Properties, other than with respect to
the Restaurant at 1161E Broad Streeet, Statesville, North Carolina, of which Bidder has been made aware,
or affecting Debtors’ right to convey their interest in the Properties. Other than with respect to the
Debtors’ pending Bankruptcy Cases, neither DEBTORS nor any portion of the Properties are subject to
the terms of any decree, judgment or any action or any court, administrative agency or arbitrator;

                    (h) Debtors have not received any written notice from any municipal, state, federal
or other governmental authority and has no knowledge of any zoning, land use, environmental, building,
fire, water, use, health or other statute, ordinance, code or regulatory violations issued with respect to the
Properties. Debtors have not received any notice of any pending public improvements in or about any
portion of the Properties which could result in a special assessment or any reassessments against or
affecting the Properties;

                   (i)   To Debtors’ knowledge, other than with respect to a water leak at store #3327,
there are no material structural defects with regards to any of the improvements at any of the Properties.
The plumbing, electrical, HVAC, telephone and other applicable systems at the Properties are in
substantially the same condition at Closing as the condition of the plumbing, electrical, HVAC, telephone
and other applicable systems at the Properties at the time of the Debtors’ filing of their petitions in
bankruptcy, normal wear and tear excepted;

                   (j)   To Debtors’ knowledge, the Properties have available all utility services that are
required for the operation of the Restaurants as currently conducted on the Properties;

                 (k) To Debtors’ knowledge, they have complied and through the Closing will
continue to comply in all material respects with all Laws with respect to the Properties and otherwise; and

                 (l)   DEBTORS shall maintain the Properties through July 1, 2020 in substantially the
same manner as they have been maintained prior to the Effective Date.

      5.9      Closing. As of Closing, all of Debtors’ representations, warranties and covenants in this
Agreement shall be true and correct in all material respects.

             5.10       Omitted.

        5.11 Disclosure/Transaction Due Diligence. To Debtors’ knowledge, the Transaction Due
Diligence provided to BIDDER by DEBTORS are complete and accurate and copies of all such
documents which are known by DEBTORS to relate to the Restaurants, the Properties and the Properties
and which are in the possession or control of DEBTORS have been provided to BIDDER.

             5.12       Omitted.

       5.13 Brokers. Other than DJM Realty Services, LLC, d/b/a Gordon Brothers Real Estate,
Debtors have engaged no broker, finder, intermediary, or other Person acting in a similar capacity who
may have been involved in this transaction that would be entitled to a fee or commission upon its

                                                      10
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM            Doc 197    Filed 07/10/20     Page 37 of 60



consummation. DEBTORS shall be solely liable for any and all amounts owed to the above named
broker at Closing, and shall provide written confirmation that such broker has been or is currently being
fully paid any and all fees related to the Restaurants and this Agreement and the transaction hereunder,
subject to any requisite approvals by the Bankruptcy Court. DEBTORS shall indemnify, defend and hold
harmless BIDDER from any Claims inconsistent with the foregoing representation.

            5.14        Omitted.

            5.15        Omitted.

             5.16       Omitted

         5.17    Asset Preservation. DEBTORS shall maintain the Purchased Assets through July 1, 2020
in the condition existing as of the Effective Date. The Purchased Equipment shall be the equipment used
to operate the Restaurants as of the Effective Date, subject to replacements of equal or greater value
occurring in the ordinary course of business.

       5.18    Purchased Assets. DEBTORS shall convey the Purchased Assets to Bidder in “as is” and
“where is” condition as of the Closing Date.

             5.19       No Additional Representations.

           EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER DEBTORS NOR ANY OF THEIR AGENTS OR
PERSONS ACTING ON THEIR BEHALF MAKE ANY OTHER REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, RELATING TO THE PURCHASED ASSETS, EXECUTORY
CONTRACTS, PROPERTIES, RESTAURANTS OR OTHER PROPERTY THAT IS THE SUBJECT
OF THIS AGREEMENT, AND DEBTORS HEREBY DISCLAIM ANY SUCH REPRESENTATION
OR WARRANTY NOT EXPRESSLY SET FORTH IN THIS AGREEMENT INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. BIDDER ACKNOWLEDGES AND AGREES THAT, HAVING BEEN
GIVEN THE OPPORTUNITY TO INSPECT THE RESTAURANTS, THE PURCHASED ASSETS,
EXECUTORY CONTRACTS, PROPERTIES, RESTAURANTS OR OTHER PROPERTY THAT IS
THE SUBJECT OF THIS AGREEMENT BIDDER IS RELYING SOLELY ON ITS OWN
INVESTIGATION AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY
ANY DEBTORS. DEBTORS WILL NOT BE LIABLE OR BOUND IN ANY MANNER BY ANY
VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING
TO SUCH ASSETS, OR THE OPERATION THEREOF, FURNISHED BY ANY AGENT, EMPLOYEE
OR OTHER PERSON, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT.

6.          REPRESENTATIONS AND WARRANTIES OF BIDDER

        6.1    Existence. BIDDER is a limited liability company duly organized, validly existing and in
good standing, has the limited liability power to own its properties and to carry on its business as it is now
being conducted.

       6.2.   Authorization. BIDDER has all requisite power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby. BIDDER has duly approved this Agreement and the Ancillary
Agreements to which it is a party and has duly authorized the execution and delivery of this Agreement
and such Ancillary Agreements and the consummation of the transactions contemplated hereby and

                                                         11
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM          Doc 197    Filed 07/10/20    Page 38 of 60



thereby. No other proceeding, corporate or otherwise, on the part of BIDDER is necessary to approve and
authorize the execution and delivery of this Agreement and the Ancillary Agreements to which it is a
party and the consummation of the transactions contemplated hereby and thereby. This Agreement has
been duly executed and delivered by BIDDER and constitutes the valid and binding agreement of
BIDDER, enforceable against it in accordance with its terms.

        6.3      Absence of Conflicts. The execution, delivery and performance by BIDDER of this
Agreement and each of the other Ancillary Agreements to which it is a party, the consummation of the
transactions contemplated hereby and thereby, and the fulfillment of and compliance with the terms and
conditions hereof and thereof do not and will not, with or without the passing of time or the giving of
notice, or both:

                        (a)   violate or conflict with any provision of the organizational documents of
BIDDER;

                (b)    violate any statute, ordinance, law, rule, regulation, judgment, order or decree of
any court or other governmental authority to which BIDDER is subject; or

                (c)      require any consent, approval, order or authorization of, notice to, or filing,
recording, registration or qualification with any, Authority.

       6.4      Consents. The consent or approval of a third party is not required in order that BIDDER
may enter into this Agreement or into any Ancillary Agreement.

        6.5    Brokers. Other than Jim Avallone of DJM Realty Services, LLC, d/b/a Gordon Brothers
Real Estate, whose commissions and fees are the sole responsibility of DEBTORS, BIDDER has dealt
with no broker, finder, intermediary, or other Person acting in a similar capacity who may have been
involved in this transaction that would be entitled to a fee or commission upon its consummation.
BIDDER shall indemnify, defend and hold harmless DEBTORS from any Claims inconsistent with the
foregoing representation.

        6.6    Certain Acknowledgements. BIDDER acknowledges and agrees that Debtors have not
made any representations or warranties regarding DEBTORS, the Franchisor System, the Purchased
Assets, Executory Contracts, Existing Leases, Properties, Restaurants or operations of the business or
otherwise in connection with the transactions contemplated hereby or under the Ancillary Agreements,
other than the representations and warranties expressly made by DEBTORS in Section 5 of this
Agreement. BIDDER acknowledges and agrees that, while it has made its own inquiry and investigation
into DEBTORS, the Franchisor System, the Purchased Assets, Executory Contracts, Properties,
Restaurants and operations of the business, it is relying on (and only on) the express representations and
warranties of DEBTORS set forth in Section 5 of this Agreement with respect to DEBTORS, the
Franchisor System, the Purchased Assets, Executory Contracts, Properties, Restaurants and operations of
the business.


7.          DEBTORS’ AND BIDDER’S OBLIGATIONS CONDITIONAL

             7.1        DEBTORS Obligations Conditional.

                The obligations of DEBTORS herein are, at the option of DEBTORS, subject to the
following conditions:



                                                       12
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM               Doc 197     Filed 07/10/20       Page 39 of 60



                (a)    Representations and Warranties. All representations and warranties of BIDDER
contained in this Agreement shall be true and correct in all material respects on and as of the Closing
Date.

               (b)      Full Performance. BIDDER shall have performed and complied with the terms
and conditions of this Agreement in all material respects prior to or at the Closing.

                        (c)     Omitted.

                        (d)    Franchisor Approval.

                        (i)         Franchisor Approval shall have been obtained prior to the Closing
Date. Within five (5) business days following the Bid Acceptance Date, DEBTORS shall prepare and
submit to Franchisor all materials required for the Franchisor Approval, and thereafter DEBTORS and
BIDDER shall cooperate in submitting any additional documentation and satisfying any requests of
Franchisor in connection with obtaining Franchisor Approval. In the event Franchisor Approval is not
obtained, frustrating the objectives of this Transaction Agreement, all Deposits shall be returned to
BIDDER.

                       (ii)       To the extent Franchisor requires repairs to the Restaurants for
deferred maintenance, including capital expenditures, as a condition of its approval, such repairs together
with all currently required past due remodels, deferred maintenance or current capital expenditures
required by Franchisor to complete the transaction contemplated under this Agreement will be done at
BIDDER’s expense. From and after July 1, 2020, BIDDER is responsible for funding all future capital
expenditures with respect to the Restaurants, including, without limitation, any capital expenditures
required under the Ancillary Agreements, any other DEBTORS agreement or any Franchisor System
mandated capital expenditures.

            7.2         Omitted.

8.          DEBTORS AND BIDDER COVENANTS PRIOR TO CLOSING

       8.1    Purchase and Sale Agreements. DEBTORS will not enter into any arrangement or
agreements with any other person or entity for the purpose of sale or disposition of the Restaurants other
than BIDDER during the pendency of this Agreement.

        8.2   Debtors’ Business Activity.                During the pendency of this Agreement, DEBTORS
agree that DEBTORS:

             (a)        will engage in no transaction out of the ordinary course of business;

             (b)        will enter into no agreement or transaction extending beyond the Closing Date which
                        would have an adverse impact on a Restaurant;

             (c)        will use commercially reasonable efforts to preserve the Purchased Assets;

             (d)        omitted;

             (e)        will not dispose of any of the assets associated with the Restaurant, including that
                        DEBTORS will not remove, replace or exchange any equipment existing in the
                        Restaurant as of the Effective Date, except such as are retired and replaced in the


                                                            13
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM              Doc 197      Filed 07/10/20      Page 40 of 60



                        ordinary course of business with a replacement of equal or greater value;

             (f)        will conduct its business in compliance with all applicable Laws;

             (g)        will not make any non-cash distribution to shareholders; and will not pay any bonuses or
                        make any salary or wage increases out of the ordinary course of business.

            8.3         Omitted.

            8.4         Omitted.

9.          Omitted

10.         ADVERTISING FUNDS

         BIDDER hereby acknowledges and agrees that no advertising funds earned or accrued as the
result of the operation of the Restaurants by DEBTORS prior to the date of Takeover shall accrue or inure
to BIDDER's benefit. BIDDER shall have the option of retaining or returning any non-current point-of-
purchase restaurant promotional materials ordered prior to Takeover.

11.         PUBLIC UTILITY SERVICES

        BIDDER shall make all necessary arrangements for the institution or continuation of service by
public utilities at the Properties, for BIDDER's account only, not later than thirty (30) days following the
Closing Date, and DEBTORS shall reasonably cooperate with such effort, including providing such
consent, approval or other documentation as reasonably required for such transfer. Notwithstanding the
foregoing, Bidder shall be responsible for all utility payments incurred at all of the Restaurants from and
after July 1, 2020, and from and after July 1, 2020 for all of the Debtors’ other locations until Bidder
completes removal of all Purchased Equipment therefrom, and shall indemnify the Debtors for any costs
incurred related thereto. If possible or reasonably practicable, BIDDER shall also obtain a final reading
of any and all public utility service meters located at the Properties as soon as practicable after July 1,
2020. Any deposits for public utility services made at any time by DEBTORS shall be returned or
refunded to DEBTORS upon receipt by BIDDER. If BIDDER assumes any deposit or it is transferred to
BIDDER, BIDDER shall immediately refund an amount equal to the deposit to DEBTORS within ten
(10) days after any such assumption or transfer.

12.         TRANSFER TAXES/SALES AND USE TAXES

        All sales, use, or transfer taxes and/or other similar fees which may be imposed or assessed by
any taxing Authority pursuant to any Law resulting from the operations of the Restaurants or a result of
the transactions effected by the Agreement (the "Transaction Tax") shall be the financial responsibility of
BIDDER, and shall be paid by BIDDER when due. The funds for the Transaction Tax shall be remitted
on the closing statement to the appropriate taxing Authority.

13.         ADJUSTMENTS

        13.1 General. If necessary and pertinent to the transaction contemplated by this Agreement,
BIDDER and DEBTORS agree to adjust and pay their respective pro-rata share of, as of July 1, 2020, any
or all sewer charges, water charges, public utility service charges, fuel charges and other pro-ratable
charges attributable to the Restaurants. DEBTORS will be liable to the extent any items to be pro-rated
under this Section 13.1 relate to any time period prior to July 1, 2020 and BIDDER will be liable to the


                                                           14
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM              Doc 197      Filed 07/10/20      Page 41 of 60



extent any items to be pro-rated under this Section 13.1 relate to any time period from and after July 1,
2020. The parties recognize that it may be impractical to determine on the Closing Date the amounts
owing under this Section 13.1 and that the prorations for such items shall be settled between the parties as
soon as the applicable information becomes known. DEBTORS shall be solely responsible for such
prorated items prior to July 1, 2020 and BIDDER shall be solely responsible for such prorated items on
and after July 1, 2020.

        13.2 Property Taxes. The parties acknowledge and agree that the Existing Lease for each
Leased Property shall govern and control BIDDER’s obligation with respect to the payment of Property
Taxes for the Properties. The parties further acknowledge and agree that all obligations under each
Existing Lease shall be the sole responsibility of Bidder, subject to completion of the Designation Period
and the procedures related thereto as set forth in the Sale Order.

14.         Omitted

15.         CONDITION OF PURCHASED ASSETS

        BIDDER accepts the Purchased Assets, the Properties and the Restaurants, in “as is” and “where
is” condition as of the Closing Date.

16.         Omitted

17.         CLOSING DOCUMENTS

        17.1 BIDDER’s Closing Deliveries. At the Closing, or upon conclusion of the Designation
Period and related procedures set forth in the Sale Order, as applicable, BIDDER shall execute, deliver or
cause to be delivered to DEBTORS the following:

                        (i)     the payments referred to in Section 4 of this Agreement, which, for avoidance of
                                doubt, shall be paid at the Closing;

                        (ii)    Franchise Assignment for each Restaurant with consents to such assignments
                                from Franchisor or new Franchise Agreements for each Restaurant, as agreed
                                between Bidder and Franchisor;

                        (iii)   Lease Assignments for each Restaurant related to a Leased Property;

                        (iv)    Assignment and Assumption of Executory Contracts, evidencing that all
                                Executory Contracts (other than Existing Leases and Franchise Agreements) to
                                be assumed by BIDDER have been assumed by BIDDER.

        17.2 Debtors’ Closing Deliveries. At Closing, subject to the terms of the Consent Agreement
between IHOP and BIDDER, or upon conclusion of the Designation Period and the procedures related
thereto set forth in the Sale Order, as applicable, DEBTORS shall execute, deliver or caused to be
delivered to BIDDER the following:

                        (i)     Order entered by the Bankruptcy Court, in form and content satisfactory to
                                BIDDER authorizing the consummation of this Transaction Agreement (the
                                “Sale Order”);

                        (ii)    Bill of Sale attached hereto as Exhibit E to this Agreement;

                                                           15
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM              Doc 197      Filed 07/10/20      Page 42 of 60




                        (iii)    Franchise Assignment for each Restaurant with consents to such assignments
                                 from Franchisor;

                        (iv)     Lease Assignments for each Restaurant related to a Leased Property;

                        (v)      estoppel certificates satisfactory to BIDDER from each other party to the
                                 Existing Leases;

                        (vi)     copies of all written Executory Contracts which relate to any liability or
                                 obligation of DEBTORS which is to be assumed by BIDDER and in accordance
                                 with Section 2.6 of this Agreement;

                        (vii)    copies of all existing operating manuals and maintenance records pertaining to
                                 the operation of the Purchased Assets in Debtors’ possession or control and not
                                 previously delivered to BIDDER, it being acknowledged that DEBTORS shall be
                                 entitled to keep copies of such manuals and records; and

                        (viii)   copies of certificates of occupancy for the Restaurants to the extent in Debtors’
                                 possession and not previously delivered to BIDDER.

        Bidder is responsible for securing satisfactory approvals and franchise transfers/assignments
and/or new Franchise Agreements from Franchisor. BIDDER shall be solely responsible for the payment
of all Franchisor imposed fees in connection with such transfers/assignments to BIDDER, including
payment of $2,450,000 as set forth in the Sale Order. Notwithstanding anything set forth herein to the
contrary, Closing is conditioned upon the consent of Franchisor and entry of any agreements between
Franchisor and Bidder related thereto.

18.          LEASES

             18.1       Closing Deliveries.

         (a)     DEBTORS shall convey all of its right, title and interest in and to the Existing Leases,
subject to conclusion of the Designation Period and the related procedures set forth in the Sale Order;

        (b)      Subject to Section 18.6 of this Agreement, delivery of any insurance proceeds and
deductible relating to any casualty to the Properties and an assignment of all right, title and interest of
BIDDER in any insurance proceeds due to any DEBTORS as a result of such damage or destruction;

         (c)       Subject to Section 18.6 of this Agreement, DEBTORS shall deliver an assignment of all
of the right, title, and interest of DEBTORS in and to any awards applicable to Properties that have been
or that may thereafter be made for a condemnation, eminent domain, taking or similar proceeding;

         (d)     DEBTORS shall deliver to BIDDER such other documents and instruments as BIDDER
or their lenders may reasonably request to effect the transactions contemplated hereby; and

             (a)        DEBTORS shall deliver actual physical possession of the Properties.

             18.2       Omitted.

             18.3.      Omitted


                                                            16
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM              Doc 197      Filed 07/10/20       Page 43 of 60




             18.4.      Omitted

             18.5.      Omitted

             18.6       Risk of Loss.

                (a)    The Properties shall be conveyed to BIDDER in the same condition as on July 1,
2020, ordinary wear and tear excepted (other than as hereinafter provided with respect to events of
casualty or eminent domain), free of all tenancies or occupancies.

                (b)     Upon receipt of an offer or any notice or communication from any governmental
or quasi-governmental body seeking to take under its power of eminent domain all or any portion of the
Properties, DEBTORS shall promptly notify BIDDER of the receipt of same and shall send such
communication, or a copy of it, to BIDDER. Upon receipt of such notice, BIDDER shall have the right to
terminate this Agreement as to the affected Property by delivery of notice to DEBTORS within ten (10)
days of BIDDER’s receipt of the communication from DEBTORS. In the event BIDDER elects to so
terminate with respect to a Property or Properties, then the Purchase Price shall be adjusted accordingly.
In the event BIDDER elects not to terminate, then BIDDER shall receive all condemnation awards and
settlements and close “as is”.

                 (c)      In the event that the Properties are damaged or destroyed by casualty prior to July
1, 2020, DEBTORS may repair and restore the Properties to the same condition as before the casualty,
and the Closing shall be deferred for up to one hundred twenty (120) days to permit such repair and
restoration. If Debtors are unable or elects not to repair and restore within such one hundred twenty (120)
day period, then BIDDER shall have the option of (i) terminating this Agreement as to the affected
Property with adjustment to the Purchase Price as provide above, or (ii) close “as is”. If the repair is
covered by Debtors’ insurance and Debtors are unable or elects not to repair and restore within such one
hundred twenty (120) day period, then BIDDER shall have the option of (i) terminating this Agreement as
to the affected Property with adjustment to the Purchase Price as provide above, or (ii) close “as is”, and
receive all insurance proceeds (excluding any proceeds for lost profits for profits lost prior to the
Takeover Date) and the Purchase Price shall be reduced by the amount of any deductibles arising with
respect to the applicable insurance policies.

             18.7       Time of the Essence. Time is of the essence as to all terms of this Section 18.

 19.        GENERAL

        19.1 Notices. All notices or other communications required or permitted under this Agreement
must be given in writing, as follows: (i) by actual delivery of the notice into the hands of the party entitled
to receive it, in which case such notice will be deemed given on the date of delivery or the date delivery is
rejected by the recipient; or (ii) by Federal Express, UPS, DHL, or any similar overnight carrier, in which
case such notice will be deemed given on the date of delivery or the date delivery is rejected by the
recipient. All notices concerning this Agreement must be addressed as follows:

                        BIDDER:                          Sun Cakes, LLC
                                                         4515 Lyndon B. Johnson Fwy.
                                                         Dallas, TX 75244
                                                         Attn: Legal Department

                        with a copy to:                  legal@sunholdings.net

                                                            17
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM        Doc 197       Filed 07/10/20       Page 44 of 60




                        DEBTORS:                   CFRA Holdings, LLC et al.
                                                   c/o Focus Management Group USA, Inc.
                                                   6585 N. Avondale Avenue
                                                   Chicago, IL 60631
                                                   Attn: J. Tim Pruban, CRO
                                                           Alan Weiner
                                                           T.Pruban@focusmg.com
                                                           A.Weiner@focusmg.com


                        With a copy to:             Saul Ewing Arnstein & Lehr LLP
                                                   1037 Raymond Boulevard, Suite 1520
                                                   Newark, NJ 07102
                                                   Attn: Stephen B. Ravin
                                                           Aaron S. Applebaum
                                                           Stephen.Ravin@saul.com
                                                           Aaron.Applebaum@saul.com


                Either party hereto may change the address or addresses to which such communications
should be directed by giving written notice to the other party of such change in accordance with this
Section 19.1.

            19.2        Omitted.

         19.3 Caption Headings and Construction of Agreement. The caption headings are used in this
Agreement only as a matter of convenience and for reference and do not define, limit or describe the
scope of this Agreement nor the intent of any provision. Should any provision of this Agreement require
judicial interpretation, it is agreed that the court interpreting or construing the same shall not construe this
Agreement against one party more strictly by reason of any rule of interpretation which relates to
preparation of a document, it being agreed that the agents of all parties have participated in the
preparation of this Agreement and that legal counsel was consulted by each party prior to its execution
hereof.

         19.4 Entire Agreement; Modification. All Exhibits and Schedules attached hereto or to be
attached hereafter shall be deemed part of this Agreement and incorporated herein, as if fully set forth
herein. This Agreement sets forth the entire agreement and understanding of the parties in respect to the
transactions contemplated by it and supersedes any and all prior agreements and understandings relating
to the subject matter of this Agreement and the Ancillary Agreements. No representations, promises,
inducement or statement of intention have been made by DEBTORS to BIDDER which are not embodied
in this Agreement or the Ancillary Agreements. This Agreement may be amended, modified, superseded
or cancelled, and any of the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties or, in the case of a waiver, by the party
waiving compliance.

        19.5 Non-Waiver; Survival. No waiver or waivers by any party of any provision of this
Agreement, whether by conduct or otherwise, shall be deemed to be a further or continuing waiver of that
or any other provision of this Agreement. The terms and conditions of this Agreement and all
representations, covenants and warranties made by DEBTORS and BIDDER shall survive the Closing
Date pursuant to the terms and conditions set forth herein; provided, however, the representations and

                                                      18
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM          Doc 197      Filed 07/10/20      Page 45 of 60



warranties shall expire on the first anniversary of the date of this Agreement.

        19.6 Assignment and Transfer. All the terms, covenants, representations, warranties and
conditions of this Agreement shall be binding upon and shall inure to the benefit of and be enforceable by
the successors and permitted assigns of DEBTORS and BIDDER. BIDDER may not assign this
Agreement, in whole or part, to any Person other than to an entity controlling, controlled by or under
common control with BIDDER, without Debtors’ written consent, which consent shall not be
unreasonably withheld. Any assignment by BIDDER shall not relieve BIDDER of its liabilities
hereunder.

        19.7 Severability. In the event that any one or more of the provisions contained in this
Agreement shall be invalid, illegal or unenforceable in any respect of any reason, the validity, legality and
enforceability of any provision in every other respect and of the remaining provisions of this Agreement
shall not be in any way impaired.

            19.8        Omitted.

        19.9 Cooperation. BIDDER agrees to cooperate with DEBTORS in defending or settling any
Claim arising out of Debtors’ ownership or operation of the Purchased Assets or other property that is the
subject of this Agreement.

        19.10 Counterparts.        The parties may sign this Agreement in multiple counterparts. Each
signed counterpart is considered an original document, but all signed counterparts – when taken together
– constitute one original document. A party may effectively deliver that party’s signed counterpart of this
Agreement by facsimile or by e-mail of a PDF copy. This Agreement takes effect when each party has
delivered at least one of its signed counterparts to the other party.

         19.11 Governing Law. This Agreement shall become valid when executed by both parties. The
parties agree that it shall be governed and construed under and in accordance with the laws of the State of
Florida and exclusive jurisdiction and venue shall be in the Bankruptcy Court. The parties each consent
to the jurisdiction of the Bankruptcy Court to hear and resolve any and all matters arising under this
Agreement and/or the Sale Order. To the extent of any consistencies between this Agreement and the
Sale Order, the terms of the Sale Order shall govern.

             19.12 Omitted.

             19.13 Time is of the Essence. Time is of the essence of each provision hereof.

             19.14 Omitted.

        19.15 Calculation of Time Periods. The phrase "Business Day" or "business day" as used
herein shall mean Mondays through Fridays, Legal Holidays excepted. The phrase "Legal Holidays"
shall mean and refer to any day which would otherwise constitute a Business Day but which is observed
as a holiday by employees of the United States Government, the government of the State of Georgia, or
the government for the state in which the Properties are located. In the event the final date on which or by
which a party is required to take action or perform hereunder falls on a Saturday, Sunday or Legal
Holiday, then such date shall be extended through the end of the next Business Day following said date.

20.          OMITTED

                                        [SIGNATURE PAGE TO FOLLOW]

                                                       19
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM       Doc 197      Filed 07/10/20       Page 46 of 60



         This Agreement is hereby executed by the parties effective on the date indicated on the first page
of this Agreement.


DEBTORS:                                                  CFRA Holdings, LLC, CFRA, LLC and CFRA
                                                          Tri-Cities, LLC.,
                                                          Delaware Limited Liability Companies



                                                          By:
                                                          Name: J. Tim Pruban
                                                          Title: Chief Restructuring Officer



BIDDER:                                                   Sun Cakes, LLC



                                                          By:
                                                          Name:Guillermo Perales
                                                          Title:Authorized Agent




                                                     20
37157267.4 07/10/2020
Case 8:20-bk-03608-CPM   Doc 197   Filed 07/10/20   Page 47 of 60
                 Case 8:20-bk-03608-CPM           Doc 197     Filed 07/10/20   Page 48 of 60




EXHIBITS

Exhibit A --            Property Addresses
Exhibit B --            Executory Contracts and Franchise Agreements
Exhibit C --            Assignment and Assumption of Executory Contracts
Exhibit D --            Omitted
Exhibit E --            Form of Bill of Sale
Exhibit F --            Form of Assignment and Assumption of Lease
Exhibit G --            Allocation




                                                        21
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM               Doc 197       Filed 07/10/20    Page 49 of 60



                                         EXHIBIT A--PROPERTY ADDRESSES

                        #        Store                Address                   City        ST
                             1    419     1031 Assembly St                   Columbia       SC
                             2    470     4098 Nolensville Pike              Nashville      TN
                             3    476     2219 Gallatin Pike N               Madison        TN
                             4    477     9940 Pineville Matthews            Pineville      NC
                             5    491     1101Lanada Rd.                   Greensboro       NC
                             6    492     9253 E Independence               Matthews        NC
                             7    494     1661E Broad St                    Statesville     NC
                             8    498     900 Longpine Rd                   Burlington      NC
                             9    574     65 Peppers Ferry Rd I           Christiansburg    VA
                            10    587     109 University Blvd             Harrisonburg      VA
                            11    589     3179 Linden Dr                       Bristol      VA
                            12    595     1740 Rio Hill Center            Charlottesville   VA
                            13    597     107 Front Royal Pike              Winchester      VA
                            14   2027     747 E Rochambeau D              Williamsburg      VA
                            15   3139     16815 Caldwell Creek             Huntersville     NC
                            16   3218     779 Team Blvd                       Smyrna        TN
                            17   3326     6800 Charlotte Pike                Nashville      TN
                            18   3327     336 S. Sharon Amity I              Charlotte      NC
                            19   3383     1203 Mufreesboro Re                 Franklin      TN
                            20   3423     16015‐A Lancaster                  Charlotte      NC
                            21   3453     5335 Ballantyne Rd C               Charlotte      NC
                            22   3502     1602 Haynes St                    Clarksville     TN
                            23   4403     1295 Silas Creek Park           Winston‐Salem     NC
                            24   4405     504 Cox Rd                         Gastonia       NC
                            25   4407     110 E Parris Ave                  High Point      NC
                            26   4408     3009 Capital Blvd                   Raleigh       NC
                            27   4414     2415 US HWY 70 SE                   Hickory       NC
                            28   4416     3191 N. Main St                    Anderson       SC
                            29   4417     800 Cloverleaf Plaza              Kannapolis      NC
                            30   4423     105 Faith Rd                       Salisbury      NC
                            31   4424     817 Frist Colonial Rd           Virginia Beach    VA
                            32   4431     134 W Woodlawn Rd                  Charlotte      NC
                            33   4435     1201 East Stone Dr                 Kingsport      TN
                            34   4440     3214 Peoples St                  Johnson City     TN
                            35   4442     5016 Old Hickory Bvlc             Hermitage       TN
                            36   4448     8135 Warren H. Aber              Spartanburg      SC
                            37   4451     5420 Target Dr                      Antioch       TN
                            38   4458     1106 East Dixie Dr                 Asheboro       NC
                            39   4505     1821North Pointe Dr                 Durham        NC
                            40   4506     8146 S. Tryon St                   Charlotte      NC
                            41    585     1540 General Booth              Virginia Beach    VA




                                                             1
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM     Doc 197      Filed 07/10/20   Page 50 of 60



                                         EXHIBIT B
                        EXECUTORY CONTRACTS AND FRANCHISE AGREEMENTS

I.            Franchise Agreements

II.          Leases of Purchased Stores

III.         Executory Contracts – By Store Number




                                                     1
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM         Doc 197      Filed 07/10/20     Page 51 of 60



                                     EXHIBIT C
             FORM OF ASSIGNMENT AND ASSUMPTION OF EXECUTORY CONTRACTS

       THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OF EXECUTORY
CONTRACTS (“Assignment”), dated effective ____________, 2020 (the "Effective Date"), is made by
and between ______________________, a ___________________________ ("Assignor") and
______________________________, a ______________ ("Assignee").

         Assignor, for the consideration and upon the terms and conditions set forth in that certain Asset
Purchase Agreement executed by and between Assignor and Assignee, dated ____________________
___, 2020, (the "Agreement"), does by these presents hereby grant, convey, bargain, sell, assign, set over,
transfer and deliver unto Assignee and its successors and assigns all of Assignor’s right, title and interest
in and to the Executory Contracts (other than the Franchise Agreements, which are being assigned under
separate agreements between Assignor and Assignee). All capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Agreement.

         TO HAVE AND TO HOLD all and singular the Executory Contracts hereby conveyed,
transferred and assigned unto Assignee and its successors and assigns forever.

             Assignee hereby purchases, acquires and accepts from Assignor the Executory Contracts.

          In consideration of the assignment of the Executory Contracts contained herein and upon the
terms and conditions set forth in the Agreement, Assignee, for the benefit of Assignor and the obligees
thereunder, hereby expressly assumes and agrees to perform, pay and discharge all of the liabilities and
obligations under the Executory Contracts arising on and after July 1, 2020. Assignor shall remain liable
for all liabilities and obligations under the Executory Contracts arising prior to the Effective Date.

        This Assignment is intended to evidence the consummation of the transactions contemplated by
the Agreement and is subject to the terms and conditions set forth in the Agreement. Except the
foregoing or as expressly stated in the Agreement, this Assignment is made without representation or
warranty. Nothing contained in this Assignment shall be construed to supersede, limit or qualify any
provision of the Agreement. To the extent there is a conflict between the terms and provisions of this
Assignment and the terms and provisions of the Agreement, the terms and provisions of the Agreement
shall govern.

       Assignee hereby agrees to indemnify and hold Assignor harmless from any damage, cost or
expense accruing, occurring or arising under the Executory Contracts from and after July 1, 2020.
        Each of Assignor and Assignee agrees to use its commercially reasonable efforts to take or cause
to be taken such further action, to execute, deliver and file or cause to be executed, delivered and filed
such further documents and instruments, and to obtain such consents, as may be necessary or as may be
reasonably requested in order to effectuate fully the purposes, terms and conditions of the Agreement.
        This Assignment shall be binding upon, and inure to the benefit of, the parties hereto, their
respective successors in interest, and their respective permitted assigns.
        The construction and performance of this Assignment shall be governed by the laws of the State
of Florida.
        This Assignment may be executed in any number of counterparts, each of which for all purposes
shall be deemed to be an original and all of such counterparts shall together constitute but one and the
same instrument. Delivery of executed counterpart signature pages of this Assignment by facsimile or


                                                       1
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM      Doc 197       Filed 07/10/20      Page 52 of 60



other electronic transmission shall be effective as delivery of original counterpart signature pages to this
Assignment.

         IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed as of the
date first above written.

             ASSIGNOR:
                                                          CFRA, LLC and CFRA Tri-Cities, LLC



                                                          By:
                                                          Name: J. Tim Pruban
                                                          Title: Chief Restructuring Officer


             ASSIGNEE:

                                                          _______________________


                                                          By:
                                                          Name:
                                                          Title:




                                                     2
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM       Doc 197       Filed 07/10/20       Page 53 of 60



                                            EXHIBIT E
                                       FORM OF BILL OF SALE


       This BILL OF SALE, dated effective________________, 2020, is made by and between CFRA,
LLC and CFRA Tri-Cities, LLC, Delaware limited liability companies (“Grantors") in favor of
__________________________, a ______________ ("Grantee").

         Grantors, for the consideration and upon the terms and conditions set forth in that certain Asset
Purchase Agreement executed by and between Grantors and Grantee, dated ____________ ___, 2020, as
amended (the "Agreement"), does by these presents hereby grant, convey, bargain, sell, assign, set over,
transfer and deliver unto Grantee and its successors and assigns all of Grantors’ right, title and interest in
and to Purchased Assets (all capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Agreement) for the following Restaurants: (i)
__________________________, (ii) __________________, (iii) ___________________________, and
(iv) ____________________________________ (collectively, the " Assets").

        TO HAVE AND TO HOLD all and singular the Assets hereby conveyed, transferred and
assigned unto Grantee and its successors and assigns forever. Grantee hereby purchases, acquires and
accepts from Grantors the Assets.

         Grantors agree to use commercially reasonable efforts to take or cause to be taken such further
action, to execute, deliver and file or cause to be executed, delivered and filed such further documents and
instruments, and to obtain such consents, as may be necessary or as may be reasonably requested in order
to effectuate fully the purposes, terms and conditions of this Bill of Sale.

        This Bill of Sale shall be binding upon, and inure to the benefit of, the parties hereto, their
respective successors in interest, and their respective permitted assigns.

         This Bill of Sale may be executed in any number of counterparts, each of which for all purposes
shall be deemed to be an original and all of such counterparts shall together constitute but one and the
same instrument. Delivery of executed counterpart signature pages of this Bill of Sale by facsimile or
other electronic transmission shall be effective as delivery of original counterpart signature pages to this
Bill of Sale.

         IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed as of the
date first above written.

             GRANTORS:
                                                           CFRA, LLC and CFRA Tri-Cities, LLC


                                                           By:
                                                           Name: J. Tim Pruban
                                                           Title: Chief Restructuring Officer




                                                      1
37157267.4 07/10/2020
                 Case 8:20-bk-03608-CPM    Doc 197      Filed 07/10/20   Page 54 of 60



                                        EXHIBIT F
                        FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE

                                  (to be attached prior to execution)




                                                  1
37157267.4 07/10/2020
             Case 8:20-bk-03608-CPM   Doc 197   Filed 07/10/20   Page 55 of 60

                                                           Case No. 8:20-bk-03608-CPM


                                      EXHIBIT D

                            APPROVED DISBURSEMENTS




07/10/2020
37098594.8
                  Case 8:20-bk-03608-CPM       Doc 197     Filed 07/10/20    Page 56 of 60

                                                                        Case No. 8:20-bk-03608-CPM


Approved Disbursements:

             1.      $202,500 to Gordon Brothers (commission);

             2.      $1,394,000 to IHOP (cure payments for IHOP Contracts);

             3.      $844,000 to Lenders (repayment of Debtor-in-Possession Financing);

             4.      $22,500 to Etheridge (Mechanic’s Lien on Store No. 585);

             5.      $21,000 to Etheridge (Mechanic’s Lien on Store No. 2027);

             6.      $40,475 to Smartvision (Mechanic’s Lien on Store No. 585);

             7.      $36,012.50 to Smartvision (Mechanic’s Lien on Store No. 2027);

             8.      $92,350 to Smartvision (Mechanic’s Lien on Store No. 4440);

             9.      $756,000 to IHOP (Paragraph 4(e) of Addendum A to Bidding Procedures Order);

             10.     $125,000 to Debtors’ estates (GUC Carve-Out); and

             11.     Balance of Sale Proceeds to Lenders (prepetition secured claims).




07/10/2020
37098594.8
             Case 8:20-bk-03608-CPM   Doc 197   Filed 07/10/20   Page 57 of 60

                                                           Case No. 8:20-bk-03608-CPM


                                      EXHIBIT E

                             TERMINATED AGREEMENTS




07/10/2020
37098594.8
             Case 8:20-bk-03608-CPM     Doc 197    Filed 07/10/20    Page 58 of 60

                                                               Case No. 8:20-bk-03608-CPM


Store #3487         3001 Hillsborough Street, Raleigh, NC 27607
Store #530          1412 Richmond Road, Williamsburg, WV 23185
Store #3105         700 E. Dixon Blvd., Shelby, NC 28152
Store #3367         478 River Highway, Mooresville, NC 28117
Store #3427         2214 Elliston Place, Nashville, TN 37203
Store #3450         825 Nashville Highway, Suite D, Gallatin, TN 37060
Store #3472         702 Blowing Rock Road, Boone, NC 28607
Store #3488         5815 Highland Shoppes Dr., Charlotte, NC 28269




07/10/2020
37098594.8
             Case 8:20-bk-03608-CPM   Doc 197   Filed 07/10/20   Page 59 of 60

                                                           Case No. 8:20-bk-03608-CPM


                                      EXHIBIT F

                             TERMINATED AGREEMENTS




07/10/2020
37098594.8
             Case 8:20-bk-03608-CPM    Doc 197   Filed 07/10/20   Page 60 of 60

                                                             Case No. 8:20-bk-03608-CPM




Store #470              4098 Nolensville Pike, Nashville, TN 37211
Store #476              2219 Gallatin Pike N., Madison, TN 37115
Store #477              9940 Pineville-Matthews Road, Pineville, NC 28134
Store #491              1101 Linda Drive, Greensboro, NC 27407
Store #492              9253 E. Independence Blvd., Matthews, NC 28105
Store #498              900 Longpine Road, Burlington, NC 27215
Store #574              65 Peppers Ferry Road NW, Christiansburg, VA 24073
Store #585              1540 General Booth Blvd., Virginia Beach, VA 23454
Store #587              109 University Blvd., Harrisonburg, VA 22801
Store #595              1740 Rio Hill Center, Charlottesville, VA 22901
Store #4403             1295 Silas Creek Parkway, Winston-Salem, NC 27127
Store #4405             504 Cox Road, Gastonia, NC 28054
Store #4407             110 E. Parris Avenue, High Point, NC 27262
Store #4408             3009 Capital Blvd., Raleigh, NC 27604
Store #4414             2415 US 70 SE, Hickory, NC 28602
Store #4416             3191 N. Main Street, Anderson, SC 29621
Store #4417             800 Cloverleaf Plaza, Kannapolis, NC 28083
Store #4423             105 Faith Road, Salisbury, NC 28146
Store #4424             817 First Colonial Road, Virginia Beach, VA 23451
Store #4431             134 W. Woodlawn Road, Charlotte, NC 28217
Store #4442             5016 Old Hickory Blvd., Hermitage, TN 37076
Store #4448             8135 Warren H. Abernathy Hwy., Spartansburg, SC 29301
Store #4451             5420 Target Drive, Antioch, TN 37013
Store #4458             1106 East Dixie Drive, Asheboro, NC 27203
Store #4505             1821 N. Pointe Drive, Durham, NC 27705
Store #4506             8146 S. Tryon Street, Charlotte, NC 28273
Store #419              1031 Assembly Street, Columbia, SC 29201
Store #494              1661 E. Broad Street, Statesville, NC 28625
Store #597              170 Front Royale Pike, Winchester, VA 22602
Store #2027             747 East Rouchambeau Drive, Williamsburg, VA 23188
Store #3139             16815 Caldwell Creek Drive, Huntersville, NC 28078
Store #3218             779 Team Blvd., Smyrna, TN 37167
Store #3326             6800 Charlotte Pike, Suite 117, Nashville, TN 37209
Store #3327             336 S. Sharon Amity Road, Charlotte, NC 28211
Store #3383             1203 Murfreesboro Road, Suite 190, Franklin, TN 37064
Store #3423             16015-A Lancaster Highway, Charlotte, NC 28277
Store #3453             5335 Ballantyne Commons Pkwy, #200, Charlotte, NC 28277
Store #3502             1602 Haynes Street, Clarksville, TN 37043




07/10/2020
37098594.8
